       Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 1 of 30



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,          )
                                   )
           v.                      )    Case No.: 1:18-cr-218 (TSC)
                                   )
MARIIA BUTINA, a/k/a               )
MARIA BUTINA,                      )
                                   )
     Defendant.                    )
                                   )



                        SENTENCING MEMORANDUM
                        ON BEHALF OF MARIA BUTINA




                                        McGLINCHEY STAFFORD PLLC
                                        Robert N. Driscoll (DC Bar #486451)
                                        Alfred D. Carry (DC Bar #1011877)
                                        1275 Pennsylvania Avenue NW, Suite 420
                                        Washington, DC 20004
                                        (202) 802-9999

                                        Counsel for Defendant Maria Butina


                                        Dated: April 19, 2019
             Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 2 of 30



                                                  TABLE OF CONTENTS

                                                                                                                                     Page

I.  INTRODUCTION .................................................................................................................... 1 

II.  PERSONAL BACKGROUND................................................................................................. 2 

III.  OFFENSE CONDUCT ............................................................................................................. 7 

IV. THE GUIDELINES AND § 3553 FACTORS FAVOR A TIME-SERVED
    SENTENCE ............................................................................................................................ 10 

          A.         The Plea Agreement .............................................................................................. 11 

          B.         The Presentence Investigation Report and Guidelines Range .............................. 12 

          C.         The Sentencing Factors ......................................................................................... 20 

V.  CONCLUSION ....................................................................................................................... 24 

                                                        ATTACHMENTS

                                                         Character Letters

Letter of Maria Grigorievna Shapovalova (Grandmother)
        English Translation..............................................................................................................1
        Affidavit of Accuracy of Translation ....................................................................................3
        Original Russian Letter........................................................................................................5

Letter of Valeri Butin (Father)
        English Translation..............................................................................................................7
        Affidavit of Accuracy of Translation ..................................................................................10
        Original Russian Letter......................................................................................................11

Letter of Irina Butina (Mother)
        English Translation............................................................................................................15
        Affidavit of Accuracy of Translation ..................................................................................17
        Original Russian Letter......................................................................................................18

Letter of Marina Butina (Sister)
        English Translation............................................................................................................20
        Affidavit of Accuracy of Translation ..................................................................................22
        Original Russian Letter......................................................................................................23

Letter of Sarah Schoeffel (Friend and Classmate from American University) .............................25

Letter of George D. O’Neill, Jr. (Friend) .......................................................................................27

                                                                     i
            Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 3 of 30




Letter of Rev. Nathan Hanson (Minister) ......................................................................................28

Letter of Rev. Victor Potapov (Minister) .......................................................................................29

Letter of Tatiana Ryurikovna Kudryavtseva (Exonerated Survivor)
        English Translation............................................................................................................30
        Affidavit of Accuracy of Translation ..................................................................................31
        Original Russian Letter......................................................................................................32

Letter of Aleksandra Borisovna Lotkova (Exonerated Survivor)
        English Translation............................................................................................................34
        Affidavit of Accuracy of Translation ..................................................................................35
        Original Russian Letter......................................................................................................36

Letter of Evgenij N. Kostyrin (Exonerated Survivor)
        English Translation............................................................................................................37
        Affidavit of Accuracy of Translation ..................................................................................39
        Original Russian Letter......................................................................................................40

Letter of Igor Zajtsev (RTBA Coworker)
        English Translation............................................................................................................42
        Affidavit of Accuracy of Translation ..................................................................................44
        Original Russian Letter......................................................................................................45

Letter of A.V. Parshin (RTBA Attorney)
        English Translation............................................................................................................47
        Affidavit of Accuracy of Translation ..................................................................................49
        Original Russian Letter......................................................................................................50

Letter of Elena V. Pritchina (Altai State University Dean and Professor)
        English Translation............................................................................................................51
        Affidavit of Accuracy of Translation ..................................................................................53
        Original Russian Letter......................................................................................................54

Letter of Yaroslava Y. Shashkova (Altai State University Professor)
        English Translation............................................................................................................56
        Affidavit of Accuracy of Translation ..................................................................................58
        Original Russian Letter......................................................................................................59

Letter of Natalia P. Korobkova (Altai State University Professor)
        English Translation............................................................................................................61
        Affidavit of Accuracy of Translation ..................................................................................62
        Original Russian Letter......................................................................................................63




                                                                   ii
            Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 4 of 30



Letter of Vyacheslav A. Dolzhikov (Altai State University Professor)
        English Translation............................................................................................................64
        Affidavit of Accuracy of Translation ..................................................................................65
        Original Russian Letter......................................................................................................66

Letter of Konstantin Emeshin (Altai State University Professor)
        English Translation............................................................................................................67
        Affidavit of Accuracy of Translation ..................................................................................69
        Original Russian Letter......................................................................................................70

Letter of Natalia A. Zausaeva (Altai State University Professor)
        English Translation............................................................................................................72
        Affidavit of Accuracy of Translation ..................................................................................74
        Original Russian Letter......................................................................................................75

Letter of Vladimir Dortman (Friend and Classmate from Altai State University)
        English Translation............................................................................................................77
        Affidavit of Accuracy of Translation ..................................................................................78
        Original Russian Letter......................................................................................................79

Letter of Oleg Evdokimov (Friend)
        English Translation............................................................................................................80
        Affidavit of Accuracy of Translation ..................................................................................82
        Original Russian Letter......................................................................................................83

Letter of Vladimir Kikolaevich Shapovalov (Cousin)
        English Translation............................................................................................................86
        Affidavit of Accuracy of Translation ..................................................................................87
        Original Russian Letter......................................................................................................88

Letter of Andrej V. Stepurko (Former Head of Barnaul Rotary Club)
        English Translation............................................................................................................89
        Affidavit of Accuracy of Translation ..................................................................................90
        Original Russian Letter......................................................................................................91

Letter of Arina Kuznetsova (Friend)
        English Translation............................................................................................................92
        Affidavit of Accuracy of Translation ..................................................................................93
        Original Russian Letter......................................................................................................94




                                                                   iii
            Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 5 of 30



                                                         Certificates

Certificate of Completion, Women Empowering Women ............................................................96

Certificate, Community Service Participation in “Knitting Projects” ...........................................97

Certificate of Participation, Life Skills Class ................................................................................98




                                                               iv
         Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 6 of 30



       Defendant Maria Butina will appear before this court for sentencing on April 26, 2019,

after having plead guilty to one count of conspiracy to act as an agent of a foreign official, in

violation of 18 U.S.C. §§ 371, 951. She submits this memorandum to assist the court in fashioning

the appropriate sentence, respectfully requesting that it impose a sentence of time served in this

case for the following reasons.

                                     I.   INTRODUCTION

       Maria Butina is a devoted daughter, genuine idealist, and compassionate civil activist.

Nearly a year ago, she graduated with a master’s degree from American University with straight

A’s and bright career prospects. Now, her world has collapsed because of a decision to help and

discuss her amateur diplomacy efforts with a Russian official.

       Maria spent a night in the Central Cell Block in Washington, DC, weeks of incarceration

in the DC Correctional Treatment Facility, and months at the Alexandria detention center. Her

reputation has suffered. Her integrity has been questioned. She has been separated from her family,

in a foreign country, for over nine months. She has languished for three of those months in

administrative segregation—solitary confinement by another name—where she was enclosed in a

small cell for 22 hours a day. Maria has tremendous debts with no assets. Her ability to get a job

going forward is uncertain. She faces expulsion from this country and now must reconcile with

her new future.

       Although Maria has committed a serious offense, just punishment does not require

additional incarceration. After all, if Maria had never been detained, it’s possible a sentence

without incarceration could have been handed down given the deportation consequences of her

felony plea, her substantial assistance the government will acknowledge in its USSG § 5K1.1

submission, and analogous guideline range of 0-6 months we canvass in this memorandum.



                                                1
         Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 7 of 30



Moreover, had Maria notified the Attorney General of her foreign agent status in advance of her

activities, she would have committed no crime.

       However, Maria acknowledges her failure to notify the Attorney General and thus serious

offense. She further appreciates her violation is more than a mere process crime—it is a violation

of an important law through which the United States identifies those who act on behalf of foreign

governments or officials. She admits that, by agreeing to work with another at the direction of a

foreign official without notice, she deprived the United States government of important

information through required disclosures and committed a felony: conspiracy to violate 18 U.S.C.

§ 951, in violation of 18 U.S.C. § 371. She regrets this act more than anything and her contrition—

reflected in her cooperation and substantial assistance—is honest and sincere.

       As the court knows, no sentencing guideline expressly applies in this case. We ask the court

to find that USSG § 2B1.1 of the Sentencing Guidelines is most analogous and applicable. The

advisory guideline range for § 2B1.1 is 0-6 months imprisonment. Having now spent over nine

months in detention, with earnest cooperation occurring before and after her arrest and guilty plea,

we urge the court to sentence Maria Butina to time served, enter the proposed order directing a

prompt removal (see Doc. 92-5), and send her home to her family.

                              II. PERSONAL BACKGROUND

       Maria is 30 years old, born in the former Soviet Union one year before the fall of the Berlin

Wall. She grew up on the edge of a boreal forest in Siberia, 2200 miles and four time zones away

from Moscow. Her hometown of Barnaul is not a seat of wealth or privilege. It is an industrial city

of roughly 600,000 residents and a place where five months of the year are below freezing and

average temperatures never reach 70 degrees. Raised by loving parents, her father is a retired

furniture maker and her mother is an electrical engineer. Maria has a younger sister who works in

advertising and sells e-cigarettes at the airport, and in addition to her nuclear family, Maria has

                                                 2
         Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 8 of 30



been exceptionally close to her maternal grandmother, a retired teacher who used to work in a

Russian orphanage.

       Maria grew up middle class in Russia and attended local public schools. When she was 10,

her school couldn’t afford to purchase computers. Her first computer classes were taught using a

hand-drawn keyboard on a piece of paper from the teacher. Despite her parents “limited income,”

they did their best to “provide Maria a good education” and other opportunities “in hopes of her

securing a good job and a successful career.” (Ltr. from Valeri Butin, Attach. at 7.) They enrolled

Maria in a neighborhood secondary school that taught English as part of the curriculum. Maria

was a successful and intellectually curious student. “Virtually all the subjects came easy to her.”

(Id.) And she went on to study political science and education at Altai State University, where she

eventually graduated with honors and a joint bachelor’s/master’s degree in 2009 and 2010,

respectively.

       In university, Maria thrived. A member of the first post-Communism generation, politics

and international relations became her passion. She volunteered as a political journalist in the local

press. At 19, she became the youngest person ever elected to the Altai State Social Chamber, an

advisory council. For a little spending cash, she had a part-time community service job at the

Barnaul Rotary Club.

       There were few opportunities for Maria after graduation and after her failed attempt at local

office. But as a hardworking entrepreneur like her father, she decided to follow his lead into the

furniture business by taking out a loan to start a small retail store of her own. Her store expanded

to other locations, growth that was fueled by the introduction of consumer credit in Russia. By the

age of 22, Maria soon decided to move to the big city as many young people do. And also like

many young people, she did so without a clear plan to get by. She considered expanding her



                                                  3
         Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 9 of 30



furniture business to Moscow, but quickly realized that running a small chain of stores in Siberia

was not adequate preparation to compete with stores like IKEA. Spurred by business realities and

a failing economy, she ultimately sold her furniture business with her dad’s help and decided to

put her political science degree and public relations experience back to work.

       She returned to the issue of gun rights. Her father had taught her how to use a hunting rifle

as a child, a hobby they both shared. Her gun rights advocacy had also been one of the most popular

issues in her campaign for local office right after graduating, and she already started a small gun

rights group in Barnaul. Using social networking websites, Maria was able to form a formidable

group in Moscow, organizing demonstrations and protests, particularly on the issue of personal

safety. Based on her admiration of western democratic freedoms, a group name was chosen: the

Right to Bear Arms.

       Notably, gun advocacy in Russia has little to do with gun advocacy in the United States. A

hundred years ago, during the Russian Civil War, guns were confiscated by the precursor of the

Soviet Union. With few exceptions, Russians today cannot carry or own most firearms. Yet, the

issue of gun rights was important to Maria as a matter of self-defense, when for every five people

murdered in the United States, there were fifteen murdered in Russia.1 For Maria, gun rights—

however unpopular—was a means for personal safety, and Maria sought support for her advocacy

from across the political spectrum. It didn’t matter to her whether the person was liberal,

conservative, in government, or oppositional, and she had a slogan written on her office door that

read “anyone who supports gun rights may come in, but you leave your flag behind.”




1
 See Nation Master, Crime Stats: compare key data on Russia & United States, available at:
https://www.nationmaster.com/country-info/compare/Russia/United-States/Crime (last visited
Apr. 19, 2019)

                                                4
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 10 of 30



       Maria marshaled her civil society group to an “all-Russia” sized entity—that is, one having

a large enough membership across all the Russian regions. Soon after, avocation and vocation

merged when her group attracted funding from a wealthy private businessman, someone who had

a logical fiscal interest in Maria’s gun-rights advocacy in Russia because his wife owned a

domestic gun company.

       Over the next two years, Maria became the face of the gun-rights movement in Russia,

appearing frequently on television, in newspapers and magazines, and leading rallies around the

country. She traveled to other international cities to give talks at civil functions and compare notes

on gun laws. She advocated for those wrongly convicted of crimes, and she was a champion for

self-defense survivors who were abandoned by an unforgiving local criminal justice system.2

       In the process, she met Aleksandr Torshin, the first deputy chairman of the Federation

Council (the upper chamber of Russian parliament), who would later become the deputy governor

of the Central Bank of Russia in July 2018. Torshin had been a gun rights advocate in the State

Duma (the lower house of Russian parliament) and had previously been to National Rifle

Association (NRA) conventions in the United States where he met other NRA members and

officials. Like Maria, Torshin hailed from another remote region of the country. Maria did

occasional unpaid volunteer work for his office, and Torshin lent his name and prestige to her gun-

rights group, eventually submitting a report to the Duma, recommending that the parliament adopt

a version of the “Castle Doctrine.” President Putin never signed or adopted the recommendations.

       As Maria’s group membership multiplied, she planned an annual convention for fall 2013,

with similar gun-rights organizations from around the world invited to Moscow for the meeting.



2
 (See, e.g., Attachs. 30, 34, and 37) (character letters from assault victims who were wrongly
accused of crimes and exonerated with Maria’s support)).

                                                  5
           Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 11 of 30



Torshin gave Maria the contact information for David Keene (a former NRA President), who

Torshin met on a prior trip to the United States. Because Torshin did not speak or write English,

Maria reached out to Keene to invite him and any other NRA members for her group’s annual

meeting. Keene accepted the invitation and asked Paul Erickson to accompany him. Maria was

elated.

          Through Maria’s advocacy in Russia, she became familiar with the NRA during this 2013

visit. She did not infiltrate the NRA. She joined it, as millions have, by filling out an online form

and paying a fee. She did not seduce the figures within it or funnel Russian money to it. Nor did

anyone else instruct her to do so. Simply put, as the founder of a fledgling gun rights group, in a

country without much in the way of gun rights, the NRA was a good connection to have.

          On a personal level, Erickson and Maria kept in touch after the 2013 meeting and she began

a romantic relationship with him in the following year. Her new connection to the NRA, reached

through a graciously accepted cold-call invitation to Keene and Erickson, gained her a reciprocal

invitation to a 2014 NRA convention in Indianapolis. Maria used the occasion to see Erickson,

attend the convention, and travel. Amazed by what she saw, she seized all opportunities to travel

to the US, either on her own or with Torshin, to go to other NRA events, give talks about Russian

gun rights, network, and see Erickson, who eventually flew to Siberia to meet her family in return.

          In 2015, she invited a larger group of NRA members and others to Moscow, through Keene,

for her group’s 2015 annual meeting, and she attempted to match the hospitality of the NRA

conventions. For example in 2015, Torshin and Maria flew to Nashville for an NRA annual

meeting attended by many US dignitaries, and Torshin was entertained by Southern culture, its

cowboy hats, dinners and a trip to an Allan Jackson concert. To return the favor, Maria arranged a

trip to the Bolshoi Ballet, gun ranges, and fine dining, thereby blowing the small budget she had



                                                  6
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 12 of 30



for her American guests. She also asked Torshin—not the other way around—to set up meetings

with Russian politicians to given an appearance of greater legitimacy for her group.

       Maria’s world was expanding. As the young woman who had never been on a plane a few

years earlier, she traveled internationally for her gun rights group and met with people she thought

influential. She wished to pursue graduate education as the important people around her had

degrees from institutions more prestigious than Altai State. She also wished to be in the same

hemisphere as her romantic interest. So Maria and Erickson explored both educational and

business opportunities for her. This is the genesis of the Description of the Diplomacy Project

proposal referenced in the Statement of Offense. (Doc. 66.)

                                    III. OFFENSE CONDUCT

       In March 2015, Maria drafted the Description of the Diplomacy Project with Erickson’s

help. In it, she laid out the benefits of having nongovernmental contacts between Russia and the

US based on shared interests (like gun rights) to help make the case for an international

policy/consulting position for her. Erickson assisted by giving her a forecast on politics and the

upcoming 2016 US presidential election. Erickson also inspired Maria with information about the

citizen diplomat Vladimir Pozner, a Russian-American journalist (best known for explaining the

views of the Soviet Union during the Cold War) and spokesman for the Soviets, who Maria

believed, as described in her proposal, was an “unofficial transmitter” of the policies of Gorbachev

and Yeltsin in the United States.

       Ambitious and suggestible, Maria cleverly listed all of her American involvements in the

proposal to market and inflate her experience, and then she cast herself as the next Pozner offering

to meet with people from the Russian foreign ministry or private Russian businessmen to

determine where interests lay. In other words, the “project” was a request to fund Maria’s travels



                                                 7
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 13 of 30



to the US for an idealized job that entailed getting to see Erickson while attending various

conservative conferences and meetings in the US on the basis that these types of Americans might

be receptive to improved relations between the countries.

       Maria took her proposal to the only wealthy person she knew in Russia—the funder of the

Right to Bear Arms—and one politically connected person she knew—Torshin. It would come as

no surprise to a skilled issue advocate reading the project description that after vague commitments

of partial support from Torshin, and no commitments from the wealthy businessman, not a dime

of support for this project was provided by any Russian entity—private, government, or otherwise.

Thus, the project was essentially an invitation to fund Maria’s time and travels in the US in

exchange for ephemeral hopes of better relations without any specific policy or other objective.

       In hindsight, Maria admits her proposal was foolish and potentially harmful. If given a

chance, she would have done things differently. Yet, she never received funding. So without any,

she industriously rebranded and attempted to launch an international career by forming a single-

member limited liability company called “Bridges, LLC”—aptly named based on her wish to be a

bridge between Russia and America. Under Bridges, Maria scored a consulting contract with the

Outdoor Channel to develop a television show in Russia featuring President Putin and his love of

the outdoors. Her contract and business were unsurprisingly short-lived, however, because she

couldn’t produce the president. After all, she had no personal or direct ties to him and Torshin—

not without trying—didn’t either.

       With no commercial prospects left, Maria resolved to focus on graduate school. When she

considered where to pursue a degree, there was really only one choice: the United States. No

Russian told Maria to apply to American University. She was not infiltrating the American

education system. She was not using her schooling as a cover. She was simply pursuing a degree



                                                 8
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 14 of 30



in international relations. And according to Twitter messages, Torshin even forgot at one point that

Maria was bound for Washington, DC to attend American University.

       However, even without financial support or direction from the Russian government, Maria

admittedly still took some of the actions described in her Description of the Diplomacy Project on

behalf of Torshin. For instance, she went to various events with Erickson and others while in the

US. She did additional things for Torshin while a student. She regularly spoke to him, who by this

point had become a friend, using unsecure Twitter direct messages. Their messages show a friendly

personal relationship, as opposed to something more operational. Maria every so often helped

Torshin with mundane tasks like buying clothes for his grandchildren, purchasing American

toothpaste and medication, providing translations, and making travel arrangements for trips to the

US. But as admitted in her Statement of Offense, Maria also attended a presidential campaign

announcement—albeit not under any order or mission—and described it for Torshin, who

requested to know more about the exciting event and candidate. Maria complied by translating a

Wikipedia page, she copy-pasted into a Twitter direct message. With an eye on future job

possibilities, Maria further sent other notes to Torshin regarding the political landscape in the US

on her own. She also helped him secure time off from work for a trip to the US by writing a note

that highlighted the chance to meet political candidates as justification, which Maria knew in this

instance he would share with his superiors at the Russian Central Bank or foreign ministry.

       All told, her motivations weren’t nefarious. Maria was genuinely interested in improving

relations between the two countries, and she had no ill intent. Additionally, if Torshin happened

to share any of her unsolicited notes or political thoughts up the chain, she didn’t know, although

she would welcome any recognition all the same. She was driven to find a career. Graduation was




                                                 9
         Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 15 of 30



inevitable, and her ambition clouded her good judgment. So she carelessly continued to help

Torshin while in the US, albeit not under orders or for money.

        Ironically, the financial support Maria received for her friendship citizen diplomacy

activities only came from Americans, not Russians. For example, a wealthy philanthropist she met

had a shared appreciation for restoring US-Russia relations. This American helped Maria with

some of her educational expenses, and Maria felt indebted to him. So based on shared interests she

helped him plan a series of friendship dinners between Russians and Americans.

        Despite Maria’s well-meant intentions, she has confessed to her crime. She recognizes that

her good ends were sought using unlawful means. Her activities with Torshin triggered a duty to

notify the Attorney General. This law exists for a reason: so the Unites States government knows

the identities of those who are acting on behalf of foreign governments or officials, whether the

actions are legal or not, and Maria failed to provide the requisite notice. For this, she is remorseful.

IV. THE GUIDELINES AND § 3553 FACTORS FAVOR A TIME-SERVED SENTENCE

        Title 18, United States Code, § 3553(a) requires the court to impose a sentence “sufficient,

but not greater than necessary, to comply” with the sentencing purposes in the statute.

        In this case, the nature and circumstances of the offense, history and characteristics of the

defendant, as well as sentencing ranges for the most analogous and meaningfully applicable

guideline all weigh heavily in favor of a time-served sentence. See 18 U.S.C. § 3553(a)(1) and

(a)(4). Maria has acknowledged her wrongdoing and has fully accepted responsibility. Even prior

to her arrest and guilty plea, she did everything she could to remedy her misconduct. Although no

sentencing guideline expressly applies to the substantive offense in this case, “the most analogous

offense guideline” or guideline “that can be applied meaningfully,” USSG 2X5.1, provides for a

base offense level of 6 and sentencing range of 0-6 months imprisonment. Together with her



                                                  10
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 16 of 30



earnest cooperation and substantial assistance, a time-served sentence is sufficient to achieve the

purposes of sentencing set forth in § 3553(a).

    A. The Plea Agreement

       Maria pleaded guilty on December 13, 2018 to Count 1 of the indictment, charging her

with conspiracy to violate 18 U.S.C. § 951, in violation of 18 U.S.C. § 371. Per the terms of her

Rule 11(c)(1)(B) plea agreement (Doc. 67), Maria agreed that the guidelines range for a violation

of section 371 follows the underlying substantive offense, which in this case is section 951. Maria

also agreed that the Sentencing Guidelines did not expressly specify an applicable guideline for

the substantive offense. Where the Guidelines do not expressly specify an applicable guideline,

the court should

       apply the most analogous guideline. If there is not a sufficient analogous guideline,
       the provisions of 18 U.S.C. §3553 shall control, except that any guidelines and
       policy statements that can be applied meaningfully in the absence of a Chapter Two
       offense guideline shall remain applicable.

USSG § 2X5.1.

       The government’s position in the plea agreement is that there is no sufficiently analogous

guideline for the underlying substantive offense, that the provisions of 18 U.S.C. §3553 should

control sentencing, and they cite United States v. Alvarez, 506 F.Supp. 2d 1285 (S.D. Fla. 2007)

for support. Maria submits that the guideline that best captures her offense behavior and guideline

that is most analogous for sentencing purposes here is USSG § 2B1.1, and she cites United States

v. Dumeisi, No. 06C4165, 2006 WL 2990436, at *8 (N.D. Ill. Oct. 17, 2006) for support. If

accepted by the court, the parties agreed that the base offense level for USSG § 2B1.1 is 6; that

Maria would be entitled to a two-level adjustment for acceptance of responsibility under USSG §

3E1.1 for a total offense level of at least 4; that Maria does not have any criminal convictions,




                                                 11
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 17 of 30



rendering her criminal history category I; thus, the resulting advisory guideline range is 0-6 months

imprisonment. (Doc. 67 at ¶ 4.)

       Both parties agreed for allocution purposes that if a guidelines range applies, a sentence

within this estimated guidelines range of 0-6 months “would constitute a reasonable sentence in

light of all the factors set forth in 18 U.S.C. § 3553(a), should such a sentence be subject to

appellate review” (Doc. 67 at ¶ 5). The court is free to make the final decision regarding sentencing.

Yet, per the promises in the plea agreement, the government implicitly agreed that a 0-6 month

sentence would be “sufficient, but not greater than necessary, to comply” with the purposes of the

statute. Maria has now served over nine months of incarceration. Accordingly, we respectfully

request the court impose a sentence of time-served.

    B. The Presentence Investigation Report and Guidelines Range

       To be sure, when sentencing a defendant, the court must consider the Sentencing

Guidelines and kinds of advisory sentencing ranges available. See 18 U.S.C. § 3553(a)(4). In this

respect, Maria disagrees with the government and presentence investigation report’s (PSR)

conclusion that “there is no analogous guideline” and thus no advisory sentencing range to

consider. (Doc. 95 at ¶ 71.) Admittedly, there is no express guideline range for the substantive

offense of section 951. However, the district court must “apply the most analogous offense

guideline” if one, or “any guideline[] and policy statement[]” if it “can be applied meaningfully[.]”

USSG § 2X5.1. We submit that § 2B1.1 of the Guidelines is most analogous and can be applied

meaningfully for sentencing in this matter.

       In determining whether there is an analogous guideline, case law counsels courts to first

“determine whether any guideline, and there can be more than one, is sufficiently analogous to the

defendant’s crime of conviction.” United States v. Nichols, 169 F.3d 1255, 1270 (10th Cir. 1999)



                                                 12
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 18 of 30



(emphasis in original), cert denied, 528 U.S. 934 (1999). Whether a guideline is sufficiently

analogous “most generally will involve comparing the elements of the federal offenses to the

elements of the crime of conviction.” United States v. Osborne, 164 F.3d 434, 437 (8th Cir. 1999).

       Upon examination of the elements for the substantive offense here, we see that section 951

makes acting as a foreign agent in the United States illegal if without prior notice to the Attorney

General.3 With the exception of diplomatic officials and the like, section 951 covers all agents of

foreign governments, not just hostile or covert ones. Section 951 also covers all acts taken in the

United States by such agents, not just espionage-related or subversive acts. The statute contains no

statutorily prescribed form. Even a letter to the Attorney General would suffice. The statute also

contains no regulation on the proscribed actions of a foreign agent. Even “legal conduct on behalf

of a foreign government” may result in a conviction the agent “fails to notify the Attorney General

of such conduct” in advance. United States v. Duran, 596 F.3d 1283, 1295 (9th Cir. 2010); see

also United States v. Latchin, 554 F.3d 709, 715 (7th Cir. 2009) (requiring only “some kind” of

act by a foreign agent without prior registration to establish guilt under the statute (emphasis in

original)). Section 951 gives the government no authority to withhold permission to act as a foreign

agent, and once the agent has notified the Attorney General, he or she is in no way regulated by

the statute. The principal requirement is notification. Correspondingly, the essence of the

substantive offense is failing to notify the Attorney General.

       In this light, with failing to notify being the core element of the offense, there are some

readily-available analogous offenses and other guidelines that can be meaningfully applied. For



3
 Specifically, section 951 states, in pertinent part that: “Whoever, other than a diplomatic or
consular officer or attaché, acts in the United States as an agent of a foreign government without
prior notification to the Attorney General . . . shall be fined under this title or imprisoned[.]” 18
USC § 951(a).

                                                 13
         Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 19 of 30



instance, USSG § 2B1.1 covers false statements to the government under 18 U.S.C. § 1001.

Undeniably, making a false statement is not the same as failing to notify a foreign agent’s status.

After all, a false statement can be considered more egregious. However, making a false statement

deprives the government of information in much the same way as failing to notify the Attorney

General deprives the government of information—that is, “the identity of those acting on behalf

of a foreign government within the United States, whether the action is legal or not.” Duran, 596

F.3d at 1295.

        The base offense level for USSG § 2B1.1 is 6. Other guidelines concerning depriving the

government of information also have base offense levels at or near 6. For example, USSG § 2C1.8

(for 2 USC § 437 et seq.) has a base offense level of 8 for failing to report campaign contributions.

USSG § 2E5.3 (for 18 USC § 1027 or 29 USC § 439 et seq.) has a base offense level of 6 for

various federal crimes concerning failures to maintain the required records for pension plans.

USSG § 2M4.1 (for 50 USC § 462) sets a base offense level of 6 for failing to register for military

service. And USSG § 2T1.1 (for 26 USC §§ 7201 and 7203) likewise sets a base offense level of

6 for failing to file a tax return.

        These guidelines reveal a pattern on how the Sentencing Commission treats failures to

make required disclosures to the government. Although each covers a unique crime distinct from

section 951, all cover the Commission’s treatment of those who deprive the government of

information. In this respect, they lend support for the premise that USSG § 2B1.1 (which concerns

false statements to government agents of all varieties, thereby depriving them of information) is

sufficiently analogous to section 951. And this premise is bolstered by the fact that the legality of

the predicate act for a conviction of section 951, at least according to two circuits, is seemingly

irrelevant. See Duran, 596 F.3d at 1295 (even “legal conduct” taken by a foreign agent without



                                                 14
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 20 of 30



prior notification can result in a conviction); see also Latchin, 544 F.3d at 715 (uncertain acts of

“some kind” taken by an undisclosed foreign agent is sufficient to sustain a conviction (emphasis

in original)). The critical requirement is that the agent notify the Attorney General in advance,

even if in a mere e-mail message. This makes notification and disclosure to the Attorney General

before acting as a foreign agent the flashpoint of the crime.

       Yet, if the court wished to look beyond the element of ‘non-disclosure or notification’ and

instead focus on ‘acting as an agent of a foreign government,’ there is another analogous offense

and guideline: USSG § 2J1.4 (for the crime of impersonation under 18 USC §§ 912 and 913). In

this context, section 951 only applies to foreign agents who don’t have prior sponsorship, public

acknowledgment, or official recognition as a representative of a foreign government. Thus a

diplomat, for instance, would not have to register, while an amateur diplomat would. The

difference between them is that the diplomat has official status. The amateur diplomat does not,

although is pretending to have similar authority. By analogy, section 951 regulates foreign agents

who are acting as or impersonating a duly-accredited agent of a foreign government, in much the

same way as sections 912 and 913 regulate unlicensed federal agents who are acting as or

impersonating a federal officer, agent, or employee. The guideline for impersonation is USSG §

2J1.4, and the Sentencing Commission likewise calculates a base offense level of 6 for this crime.

       There is nevertheless precedent for applying USSG § 2B1.1 as the most analogous and

meaningfully applicable guideline. The leading case for this proposition is United States v.

Dumeisi, No. 06C4165, 2006 WL 2990436, *8 (N.D. Ill. Oct. 17, 2006) (Conlon, J.). Dumeisi

involved a matter with more sinister behavior, no cooperation or acceptance of responsibility by

the defendant, and yet the court still found the fraud/false statement guideline of USSG § 2B1.1 to

be most analogous and applicable. Id.



                                                 15
         Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 21 of 30



        In Dumeisi, the defendant was charged with acting as a secret foreign agent of the Iraqi

government, conspiracy, and perjury for lying to an immigration officer about his ties to Iraq, and

lying to a grand jury. Id. at *1. Dumeisi was accused of spying on critics of the Baghdad regime

living in the United States and passing the information along to the Iraqi intelligence service. The

trial evidence showed he had coded messages, traded secret phone calls, and worked with Iraqi

intelligence officers. It also showed he published a repugnant local Arabic community newspaper,

in which he expressed hatred for Israel and admiration for the Iraqi dictator Saddam Hussein, as

directed by the Iraqi Mission to the United Nations. He pleaded not guilty, but a jury found him

guilty on all counts. Id. at *2.

        As here, the government contended there’s no sufficiently analogous guideline to section

951. Probation differed, offering USSG § 2M5.3—which covers crimes for supporting terrorist

organizations (in violation of 18 USC §§ 2283, 2284, 2339B, 2339C(a)(1)(B))—as the appropriate

guideline. But the Dumeisi court rejected both of these views and invited the parties to identify

other analogous guidelines that better capture the offense behavior. After additional briefing, the

judge dismissed the government’s proposed alternatives under the espionage and IEEPA-linked

guidelines of USSG §§ 2M3 and 2M5,4 and instead agreed with the defense, adopting § 2B1.1 as

the most analogous guideline to be applied in the case.

        The same should happen here, as further corroborated by Application Note (I) of USSG §

1B1.1 and USSG § 1B1.3(a), which call for the application of chapter two offense guidelines on

the basis of the relevant conduct. The relevant conduct here is that Maria Butina pleaded guilty to

a single charge of conspiring to act as an agent of a Russian official.



4
  (See Govt’s Mem. Concerning Sentencing Issues [ECF 123], filed Mar. 31, 2004 in United States
v. Dumeisi, No. 1:03-cr-00664 (N.D. Ill.)).

                                                 16
         Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 22 of 30



       “Agent of a Russian official.” We appreciate how this phrase is perceived in light of the

strained relations and controversy surrounding the relationship between the United States and

Russia, as well as other, unrelated cases brought by the Special Counsel’s Office to address

Russian election interference. But there are many agents of foreign governments or officials from

other nations acting lawfully in the United States. The difference between those agents and Maria

is that they registered with the government when Maria did not.

       Additionally, when the government charges Maria with conspiring to act as a foreign agent,

they are not saying she conspired to act as a “secret agent.” Rather she’s better viewed as the

‘agent’ in a principal-agent relationship under Agency Law as opposed to something more

nefarious or clandestine. Indeed, for all of the media coverage of Hollywood style, spy-novel

allegations, in reality, this case is bereft of any tradecraft or covert activity whatsoever. There are

no dead drops, brush passes, secret communication devices, hidden transmitters, bags of cash or

payoffs, counterfeit passports, plane tickets back to Moscow, or espionage-related activity at all.

       This is in sharp contrast with the clear espionage-type conduct of the accused in the matter

United States v. Alvarez, 506 F.Supp. 2d 1285 (S.D. Fla. 2007), which the government relies on

for its position here. (Doc. 67 at 3.) Alvarez, 506 F.Supp. 2d at 1288 (proposing there’s no

sufficiently analogous guideline for section 951). In Alvarez, the husband-wife pair were genuine

covert Cuban intelligence agents, who spied on the Cuban-exile community in South Florida for

30 years. They used sophisticated communications equipment from the Cuban intelligence service

to keep their activities secret, and they regularly gathered and transmitted information to their

Cuban intelligence handlers for decades. The court sentenced the codefendants according to § 3553

in the absence of an advisory guideline because the judge found “that neither 2M3.3 nor any other

guideline provision was sufficiently analogous to be applied in this case.” Alvarez, 508 F.Supp. 2d



                                                  17
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 23 of 30



at 1291 (Moore, J.). Although importantly, the Alvarez court only considered whether USSG §

2M3.3 (dealing with espionage and the transmittal of national defense or classified information)

was sufficiently analogous to the relevant conduct in that case. In fact, there’s no indication or

record evidence that the government, defense, or probation department ever briefed the court on

USSG § 2B1.1 (among the others referenced above) as an alternative analogous or meaningfully

applicable guideline.

       We informed the probation department of our position and objections (Doc. 95 at 21-25),

simultaneously sharing a copy of the same with the government. To date, the government has

offered no alternative or rebuttal guidelines analysis. The probation department has nonetheless

left the PSR unchanged because Maria’s “offense conduct” included some unknown, unspecified

“overt acts that are not adequately taken into account by USSG § 2B1.1.” (Doc. 95 at 24-25.)

       The probation department is mistaken. The test under USSG § 2X5.1 doesn’t focus on the

underlying conduct, but rather raises a legal question that generally involves examining and

comparing the elements of the federal offenses with the relevant crime of conviction. See Osborne,

164 F.3d at 437. But even if the court were to look at the underlying facts in selecting the most

analogous offense, as the Second Circuit seems to permit, see, e.g., United States v. Cefalu, 85

F.3d 964, 968 n.6 (2d Cir. 1996), what are these “overt acts” that concern the probation department

to counsel against USSG § 2B1.1? There are no transmissions of national defense information.

There are no national secrets or unlawful disclosures of covert agent information being revealed—

which, by the way, rules out the espionage or IEEPA related guidelines of the Guidelines Manual.

There is no lying, stealing, or spying. Maria never communicated sensitive information. In fact,

all of the evidence in this case contains no classified information at all. Thus, Maria took no

independently criminal overt act and the probation department cites none. (Doc. 95 at 24.)



                                                18
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 24 of 30



       In her Statement of Offense (Doc. 66), Maria admitted to coauthoring Description of the

Diplomacy Project, a proposal that was partially backed (in concept only and without any financial

support) by a single Russian official to better Russian-American relations. The description of her

offense doesn’t mention any link to Russian intelligence services. Rather Maria is accused of

unofficial diplomacy and lobbying at conferences, dinners, and other events without any

clandestine or nefarious ends. She admitted to wanting to open a dialogue with influential

Americans to win them over to the idea of Russia as a friend, not a foe. And she admitted to taking

advice and doing tasks for a Russian official, who recently resigned as deputy governor of the

Russian central bank, and that she knew this banker had at times coordinated with the Russian

foreign ministry.

       There is no claim in the Statement of Offense that she was a Russian intelligence operative.

There is no assertion that she stole confidential information, bribed an official, funneled money to

the NRA, ran a Russian troll farm on social media, made illegal campaign contributions, lied to

investigators, acted covertly, engaged in subversive activities, had ill will, or undertook any

independently criminal act in the United States for some spy-game or Cold War related goal. There

is no admission that she received money from the Russian government for her actions in the United

States. Nor is there a claim that she harmed an American or was sent here on a mission to lie in

wait until Russian intelligence officers decided how to use her. The government withdrew its initial

accusation that Maria communicated with Russian intelligence agents about her diplomacy

activities while in the United States. The government corrected its inaccurate assertion that Maria

had applied for a B1/B2 visa (rather she applied for OPT and work authorization) as part of a plan

to bolt back to Russia. And the government withdrew its mistaken claim that Maria used sex as

spycraft.



                                                19
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 25 of 30



       In truth, Maria entered the United States because of a sincere desire to pursue a western

education (as acknowledged in a footnote in the Statement of Offense), but as a lover of both this

country and her own, she hoped for a better relationship between the two countries and took steps

to pursue that aim. She discussed her amateur diplomacy efforts with a member of Russian

government. Had Maria disclosed her resulting foreign-agent status in advance, she would have

committed no crime. But she didn’t disclose it. For that, she committed a felony: conspiracy to

violate section 951. And she deprived the United States government of information through

required disclosures, a serious crime that Maria deeply regrets.

       For all of these reasons, we submit that USSG § 2B1.1 is “the most analogous offense

guideline” or guideline “that can be meaningfully applied” here, and should be used by the court

at sentencing.

    C. The Sentencing Factors

       With or without applicable advisory guideline ranges, case law still requires the court to

“make an individualized assessment,” tailoring an individualized sentence that actually achieves

the sentencing purposes of § 3553(a). Gall v. United States, 552 U.S. 38, 50 (2007). Given Maria’s

personal history, characteristics, and the stated objectives of sentencing, a sentence of time-served

is “sufficient but not greater than necessary” to serve the purposes of sentencing in this matter.

       The nature and circumstances of Maria’s offense are recounted in the personal background

and offense conduct sections above, as well as in the PSR. While the facts constituting Maria’s

offense for which she is ashamed need no repeating, Maria has otherwise lived a law-abiding life.

Her character was never called into question and her civic mindedness was always on display. As

the testimonials from her family, friends, professors, supporters, priests, and others make plain,

Maria is a good person. Some of her supporters include former strangers, who she helped escape



                                                 20
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 26 of 30



wrongful convictions, and their insights on Maria describe a person who is capable of making a

positive difference and lasting impact on many lives and families. Maria is kind and generous. She

is honest, thoughtful, and hardworking. These qualities should not be overshadowed by her

aberrant felonious act.

       Maria has also acknowledged her wrongdoing, fully accepting responsibility, and she’s

been trying to cure her misconduct through complete and extensive cooperation, some of which

predates her arrest. Indeed, Maria has always been willing to cooperate with the government. Her

willingness to cooperate is demonstrated by her decision to appear voluntarily before the United

States Senate Select Committee on Intelligence. Although not under any subpoena, she supplied

thousands of pages of documents to the committee, which significantly included all of her Twitter

direct messages with Torshin. She answered all of the committee’s question’s for eight hours,

providing satisfactory testimony that didn’t trigger a Senate referral to the FBI and, in broad

strokes, mirrored what she has told the government and federal investigators in more detail during

the witness interviews before and after her guilty plea.

       Maria did not flee the United States after her apartment was searched in April 2018. She

did not return home after graduating from American University. She did not refuse to provide her

electronic device passwords to the FBI when requested during the April 2018 search. In fact, when

the FBI seized her electronics again with her arrest months later, she said she never changed her

passwords when requested to provide them again. Since arrest, her cooperation has continued,

even prior to the start of any plea negotiations. She answered all questions, never lied to an

investigator, and never refused a requested interview.

       Maria’s cooperation has been full, transparent, and complete. Yet, what makes her case

especially noteworthy is that, as a young Russian national who has accepted that deportation will



                                                21
         Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 27 of 30



be part of the resolution of her case, Maria has willingly cooperated with the United States despite

the geopolitical tension between the two countries. Even though Maria was not charged with

espionage or for being an agent of Russian intelligence—and accordingly doesn’t fear being

accused of divulging Russian secrets upon her return, as she has none to divulge—the high-profile

nature of her case and frequent use of the terms “spy” or “secret agent” by many in the international

news community will undoubtedly lead to speculation by some as to what kind of information she

has provided or whether she has been loyal to her homeland. Maria has taken on that burden as

part of her penance.

       The need for just punishment does not warrant more incarceration in this case. See 18

U.S.C. § 3553(a)(2)(A). Maria has already suffered severe consequences from her offense. The

impact of her arrest and incarceration over the past nine months have been sobering. This widely-

publicized prosecution and its collateral consequences similarly send a strong message to anyone

who considers conspiring to act as a foreign agent without prior notification.

       On a very real level, Maria spent a harrowing night in the Central Cell Block in

Washington, DC on the day of her arrest, followed by weeks in a DC jail, and months in the

Alexandria detention center. During her detention, Maria spent three months in administrative

segregation, confined in a cell the size of a parking space, behind a steal door, in a foreign country,

for 22 hours a day. She was relieved from her cell for two hours total to shower and call her parents,

once at 1:00am and again at 11:00am. The hardship of such confinement alone is adequate

punishment and of great deterrent value.

       On a more lasting and internal level, however, Maria also has had a great deal of time to

reflect on the choices she made to bring her to this point, and she has had to confront the personal

shame, embarrassment, and public opprobrium that now attend her crime as a foreign agent and



                                                  22
         Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 28 of 30



convicted felon. This is to say nothing of the global media coverage on this case that has falsely

portrayed Maria as a “Kremlin spy” who “traded sex for access” in a manner akin to the Red

Sparrow fictional character from the movie and book trilogy.5 Maria has felt the weight of these

consequences and brands has looked ahead to the limitations they will have for her the rest of her

life.

        This case and her guilty plea almost assures that her future career prospects are bleak. No

one would wish to follow this fate, especially someone who acted out of good motivations toward

good peaceful ends, albeit using unlawful means. And there is no reason to conclude that more

punishment is needed in this case to deter others or to exact retribution on Maria. Her very public

and humiliating fate has chastised all who deal with the regulations Maria has transgressed.

        Maria has paid a great price for her unlawful conduct, making any additional term of

imprisonment unduly severe under the circumstances. She is desperate to return home to her family

as soon as possible, so that she can start her life anew. And even if the court were inclined to add

additional prison time, Maria’s immigration status may already result in an indeterminate period

of detention before her final removal. It is the policy of Immigration and Customs Enforcement

(ICE) to detain incarcerated foreign nationals waiting removal in immigration detention facilities.

ICE issued a detainer in this case and upon entering the proposed judicial order of removal, ICE

will take custody of Maria and transfer her to an immigration facility, where she might spend days,




5
  As the court is aware, subsequently withdrawn allegations made by the government in pleadings
and open court fueled this negative coverage. And notwithstanding the government’s later
acknowledgment of its errors and abandonment of certain assertions, that bell cannot be unrung.
In the age of the internet, these allegations, which resulted from this prosecution, will follow her
wherever she goes. This makes it appropriate for the court to consider the negative effects the
media coverage has had and will have on Maria, despite their proven falsity, the government’s
admitted mistake and withdrawal.

                                                23
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 29 of 30



weeks, or even months before leaving the country. We urge the court not to impose a greater

sentence.

       Finally, Maria has learned her lesson, and her remorse is genuine and deep. The

combination of her good character and evident proclivity to be a lawful and productive member of

society will ensure that she never reoffends again.

                                       V. CONCLUSION

       Maria Butina has been justly punished. She now has a felony conviction for her crime, and

she has been held in three different detention facilities for over nine months, with another facility

to follow pending her ultimate removal. Maria has felt the depths of shame, humiliation, and

remorse for her actions. She has done everything she could to atone for her mistakes through

cooperation and substantial assistance, which the government acknowledges in its USSG § 5K1.1

submission. She is ready to return to her family and get her life back on track. For all of these

reasons, and such others that may be presented at the sentencing hearing on this matter, a sentence

of time-served is sufficient but not greater than necessary to meet the purposes of sentencing, and

Maria Butina respectfully requests that the court impose the same.




                                                 24
        Case 1:18-cr-00218-TSC Document 98 Filed 04/19/19 Page 30 of 30



Dated: April 19, 2019                      Respectfully submitted,


                                           /s/Robert N. Driscoll
                                           Robert N. Driscoll (DC Bar No. 486451)
                                           McGlinchey Stafford PLLC
                                           1275 Pennsylvania Avenue NW, Suite 420
                                           Washington, DC 20004
                                           Phone: (202) 802-9999
                                           Fax: (202) 403-3870
                                           rdriscoll@mcglinchey.com


                                           /s/Alfred D. Carry
                                           Alfred D. Carry (DC Bar No. 1011877)
                                           McGlinchey Stafford PLLC
                                           1275 Pennsylvania Avenue NW, Suite 420
                                           Washington, DC 20004
                                           Phone: (202) 802-9999
                                           Fax: (202) 330-5897
                                           acarry@mcglinchey.com

                                           Counsel for Defendant Maria Butina




                                      25
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 1 of 99




                    ATTACHMENTS
                            No. 1:18-cr-951

                 UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLUMBIA

                     United States vs. Mariia Butina

            __________________________________________


     Attachments to Defendant Maria Butina’s Sentencing Memorandum

            __________________________________________
        Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 2 of 99




HonorableTanyaChutkan

UnitedStatesDistrictCourtfortheDistrictofColumbia

333ConstitutionAvenueN.W.

WashingtonD.C.20001



DearMadamJudge!
I,asthegrandmotherofMariaButina,appealtoyouinyourcapacityasarepresentativeof
Americanjusticeinmyfinalhopeforfairnessandyoursupportunderstandingthesituationmy
granddaughterpresentlyfindsherselfinattheAlexandriaJail,DistrictofColumbia,USA.
Asformyself,Iwillbrieflysharethefollowing;Iaman85-year-oldretiree.Byprofession,Iam
ageographyteacherwith40yearsofjobexperience.Numerousyearsofmybelovedprofession,
Idedicatedtoeducatingandraisingchildreninbothacomprehensiveschoolandatanorphanage
forchildrenlackingparentstocareforthem.
Myprofessionalexperiencewasusefulinraisingmygrandchildren(Ihavefour);theoldestof
whichisMaria.Sciencetellsusthatallchildrenaretalentedbynature.Thisistrue,butbasedon
myexperienceasateacher;Icanconfidentlyaddthatfamilyupbringingalwaysplaysakeyrole.
Specifically,theloveandcareshownbyparentsandthemutualrelationshipamongstallthe
familymembers.
Now,Iwouldliketosharesomethingaboutmygranddaughter.Duringtheearlyyearsofherlife,
InoticedMariaexhibitingcuriosity,observation,excellentmemoryandacumen.Attheageof
four,shebeganreadingusingsyllables,countingandeasilyrecitingfolktalesfromaroundthe
world.
Quiteoften,IwouldtakeMariawithmetomyworkplaceatthechildren’sorphanage.My
granddaughtergenuinelyenjoyedinteractingwiththechildren’sgroup.Shecommiseratedwith
thesechildrenandwouldoftenaskhowtheymanagetogetbywithoutparents.Inresponse,I
wouldsuggestthatweshowthemattentioninorderforthemtofeelourlove.Ibelievethatthis
wasagoodbeginningforMaria
spositiveattitude,compassionandempathytowardspeopleand
thoseinneedofhelp,careandattention.
Atschool,Mariaeasilytackledherstudiesinallsubjects.Shegraduatedhighschoolwithan
honorsmedal.Eachsummer,Mariaandheryoungersister,wouldvisitgranddadandusforthe
holidays.Tothisday,Mariafondlyandvividlyrecallsthosetimesofherlife.Itconsistedof
relaxingwithnature,dailychesslessonswithgrandpaandthefirststepsinlearninghowtodrive




                                            Attach. at 1
        Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 3 of 99



anautomobile.Thereweredailyjauntstothelocalvillagelibraryandintheevenings,
discussionsregardingthebooksthatappealedtoher…
MymorningsalwaysbeganbytenderlyembracingmygranddaughterMaria.Thewarmthfroma
grandmother’sheartandhandswerealwaysessentialformygranddaughter.Onlyawoman,
motherandgrandmothercouldtrulyappreciatesuchfeelings.Itwasthroughthesehugsthata
uniqueall-encompassinggeneticbondformedbetweenmygranddaughterandmyself.Presently,
Ioftenpondertomyself,howisitthatsuchayoungchildcouldgraspandfeelthisblood
kinship,andcarryitwithherthroughoutherentireconsciouslife?Infact,aftershebecamean
adult,thebondwithmygranddaughtergreweverstronger,assheherselfwrotetomefromfar
offAmerica…
Meanwhile,ourencountersbecamefewandfar-betweenduetoMaria
sbusynessandlackof
financialresources.IcouldfeelhowmuchshelongedforRussia,herfamilyandme.Inorderto
facilitateourcommunication,Maria,duringoneofhertripstoRussia,gavemeaniPadasagift
andthentaughtmehowtousethisdevicetocommunicate.Asaresult,Ibegantoconversewith
mygranddaughteronanalmostdailybasis.Duetoherclassschedule,ourconversationsusually
tookplacewhileshewasonherwaytothelibrary.Ilistenedtoherendlessenthusiasticand
excitingstoriesaboutAmericaduringourconversations!Shewassohappyandexcitedaboutthe
opportunitytoexploreyourcountry’suniverseandculture!Isharedinherenthusiasticdelight.
Thensomethinghappened;onJuly16th 2018myiPadun-customarilyfellsilent.What
happened?Ididnotwanttoentertainbadthoughts,butsomethingdidhappen…
Acoupleofhourslater,IheardareportonRussianmediathatmygranddaughterwasunder
arrest.TherearenowordstodescribewhatIunderwentduringtheseminutes.Myhopefor
gettingtogetherandafinefuturefadedanddiedinaflash!Onlyasinglethought;howcould
somethinglikethishavehappened?Why?No!Thiscannotbepossible!Ofcourse,thismustbea
mistake.Tothisday,Ilivewiththisrecurringtrackofthought.
Atthismoment,despairoverwhelmedme.HowdoIgoonliving,willIhavethestrengthand
healthtoenduretheseeventsandbeabletoseemygranddaughteragain?However,thisisnot
aboutme.Instead,howwillMariacope?Willshefindthestrengthandmentalcomposureto
outlivethehumiliationreportedtousbymassmedia?
Iverymuchregretallthatwhichhasoccurred,butIamconfidentthatthemannerinwhichshe
wasraisedbyourfamilyandmyselfwouldnothavepermittedMariatocommitanyunlawful
acts.Intheeventthatthisdidhappen,thenmostlikely,itwasduetoignoranceornotfully
understandingyourcountry’slaws.Additionally,itmighthavebeenyouthfulnaivety
entertainingadreamofbringingRussian-Americanrelationsclosertogether(although,Isee
nothingwrongwiththat).Afterall,havingmajoredin“ForeignRelations”mighthaveledMaria
topursuethatgoal.
DistinguishedJudge!Isincerelyrequestthatyoutakeafairandhumanitarianpositiontowards
mygranddaughterMariaButina.Beingyoung,shemighthavebeenmistakenoncertainissues,




                                            Attach. at 2
        Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 4 of 99



but I am confident, that she could have only benefited two great countries such as Russia and
America.
I hope that Maria pursuing and receiving her higher education in America, together with her
intellectual ability and desire to achieve peaceful relations between both nations will assist you in
rendering a decision in favor of my granddaughter Maria.
In addition, as for myself, an old person having seen so much on my journey through life, it
would reinforce my belief that my life was not lived in vain.
Madam Judge, I believe in God and give thought as to there being a reason why God brought us
together as travelers on one road with Maria. Time will tell us why this was. I plead for your
mercy. May your mercy and my love for my granddaughter help her in resolving this difficult
situation.
I wish you and your family all the best. God bless you! Peace and good wishes in everything!
With respect, grandmother of Maria Butina
Shapovalova Maria Grigorievna
Tel.                                          [Signature]




                                            Attach. at 3
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 5 of 99




                           Attach. at 4
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 6 of 99


Honorable Tanya Chutkan
United States District Court for the District of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001



Уважаемая госпожа судья!

Я, бабушка Марии Бутиной обращаюсь к Вам как к последней моей надежде на
справедливость американского правосудия в Вашем лице и понимания той ситуации, в
которой оказалась моя внучка, находящаяся в настоящий момент в тюрьме г. Александрия
округа Колумбия США.

О себе коротко напишу следующее: Мне 85 лет, на пенсии. По профессии я учитель
географии с 40-летним стажем работы. Много лет своей любимой профессии я отдала
обучению и воспитанию детей, как в общеобразовательной школе, так и в школе детского
дома для сирот и детей, оставшихся без попечения родителей.

Профессиональный опыт пригодился мне и в воспитании внуков (у меня их 4). Старшая из
них - это Мария. Наука говорит, что все дети талантливы от природы. Это правда. Но по
опыту своей педагогической работы могу с уверенностью утверждать, что особое значение
в этом случае имеет семейное воспитание. Любовь и забота родителей, взаимоотношения
всех членов семьи.

Теперь хочу рассказать о своей внучке. По первым годам ее жизни я замечала в Марии
любознательность, наблюдательность, отличную память и сообразительность. С 4-х лет она
начала читать по слогам. А также считать. Легко пересказывала сказки народов мира.

Очень часто я брала Марию с собой на работу в детский дом. Моей внучке очень нравилось
бывать в детском коллективе. Она очень сочувствовала этим детям и часто спрашивала, как
они могут обходиться без родителей. На это я отвечала ей, что мы с тобой можем уделить им
много внимания, чтобы они почувствовали нашу любовь. Я думаю, что это было хорошим
стартом дальнейших добрых отношений Марии к людям, сочувствия и сопереживания к тем,
кто нуждается в помощи, заботе и внимании.

В школе Мария училась легко по всем предметам. Она закончила школу с медалью. Каждое
лето Мария с младшей сестрой приезжала к нам с дедушкой на каникулы. Яркие
воспоминания об этом периоде жизни Мария с благодарностью вспоминает до сих пор. Это
отдых на природе, ежедневные занятия шахматами с дедушкой, первые шаги в обучении
вождения автомобиля. Еженедельные походы в сельскую библиотеку. Обсуждение по
вечерам понравившихся книг...

Мое утро всегда начиналось с ласковых объятий с моей внучкой Марией. Тепло сердца
бабушки, моих рук внучке были необходимы всегда. Эти чувства может понять только
женщина, мама, бабушка. Через эти объятья у меня проявилась удивительная генетическая
связь с моей внучкой во всем. Сейчас я думаю, как мог такой маленький ребенок понять и
почувствовать это кровное родство и пронести это чувство через всю свою сознательную
жизнь? Ведь став взрослой наша связь с внучкой стала еще более сильной, о чем она мне
писала из далекой Америки...

Между тем, встречи становились все реже и от занятности Марии и от финансовых



                                            Attach. at 5
      Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 7 of 99


возможностей. Я чувствовала, как она тоскует по России, по своей семье и по мне. Чтобы
поддерживать нашу связь Мария в один из приездов в Россию подарила мне планшет iPad.
Научила меня пользоваться этим видом связи. И мы стали говорить с внучкой почти
ежедневно. По ее учебному плану это время переговоров совпадало по ее пути в библиотеку.
Сколько восторженных рассказов об Америке я слышала от нее во время наших разговоров!
Как она была счастлива постигать мир Вашей страны, ее культуру! Я разделяла ее восторги.

 Но случилось так, что 16 июля 2018 года мой iPad непривычно молчал. Что случилось? Я
не хотела даже думать о плохом. Но что то случилось...

Через пару часов я услышала сообщения российских СМИ, что мою внучку арестовали. Эти
минуты я не могу передать словами. Надежда на встречу, на хорошее будущее померкли
одним разом! Лишь одна мысль: как такое могло случиться? Почему? Нет! Этого не может
быть! Конечно, же, это ошибка. С этой мыслью я живу до сих пор.

Но в этот момент мною овладело отчаяние: как жить дальше, хватит ли сил и здоровья, чтобы
пережить эти события и встретиться с внучкой? Да причем здесь я? А как же Мария? Хватит
ли у нее сил и душевного равновесия пережить эти унижения, которые сообщают нам СМИ?

Мне очень жаль, что так случилось. Я уверена, что мое воспитание и воспитание нашей
семьи не позволило бы Марии совершить какие либо противоправные поступки. А если это и
случилось, то скорее всего по незнанию или непониманию законов Вашей страны. Кроме
наивного юношеского желания (хотя что же в этом плохого, я не понимаю) сблизить
отношения России и Америки? Ведь только с этой целью, изучая специальность
«международные отношения», Мария могла делать это.

Уважаемая судья! Я очень прошу Вас принять справедливое и гуманное отношение в
отношении моей внучки Марии Бутиной. Она молода и могла ошибаться в чем то, но я
уверена, что она могла бы принести только пользу в отношении двух таких великих держав
как Россия и Америка.

Полученное в Америке высшее образование Марии, ее интеллект и желание достичь мира в
отношении обеих стран, надеюсь помогут Вам, госпожа судья вынести справедливое
решение суда в пользу моей внучки Марии.

А мне старому человеку, много повидавшему на своем жизненном пути, придаст
уверенности, что моя жизнь прожита не зря.

Госпожа судья, я верю в Бога и думаю сейчас о том, что Бог зачем то поставил нас с Вами на
одну дорогу по пути в отношении Марии. Время покажет зачем нам это было нужно. Прошу
Вашего милосердия. Пусть милосердие и моя любовь к внучке помогут ей в разрешении
этого непростого дела.

Я желаю Вам и Вашей семье всего самого доброго. Да хранит вас Бог! Мира и добра во всем!

С уважением, бабушка Марии Бутиной

Шаповалова Мария Григорьевна
Тел.




                                        Attach. at 6
        Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 8 of 99



HonorableTanyaChutkan
UnitedStatesDistrictCourtfortheDistrictofColumbia
333ConstitutionAve.NW.
WashingtonDC20001


       DearMadamJudge!
        IamMariaButina
sfather.Mariawasourfamily'sfirstchild.Icansaythatfromtheday
shewasborn,Iwasveryclosetomydaughterandsmotheredherwithloveandattention.Iread
her,herfirstchildren’sbookattheageofone.Ofcourse,shewasnotyetabletounderstand
anything,butshewatchedme,almostadultlikeandlistenedattentively.Everyavailableminute,
whennotworking,Iwouldspendwithmydaughter.Wewerealwaysveryclosewitheachother.
Itwasveryinterestingtointeractwithherandshewouldreciprocatewithherlove.Weread,
drewandwentforstrollstogether.IwouldtalkwithlittleMariaabouteverythingthatshe
expressedaninterestin.
        Itwasprobablybackthen,thatmydaughterdevelopedathirstforknowledgeanda
desiretoabsorbasmuchaspossible.Sincechildhood,agoodmemoryfromnature,perseverance
andasenseofpurposecombinedtoformanamplifiedawarenessofjusticeandadesiretomake
theworldabetterplace.
        Irecallverywell,howMariawastouchedtothedepthsofheryoungsoulbythestories
thathergrandfathersharedabouthisbrother,whodiedduringtheGreatPatrioticWarandthe
thirty-yearsearchMaria
sgrandfatherpursuedinfindingthelocationwherehehadperished.
Havinglistenedtowarstoriesthathisgenerationunderwent,togetherwiththealmostthirty
millionpersonsthatdiedduringthisterriblewar,myyoungdaughterwasabletoconcludethata
warlikethisshouldneveragainoccur.Asanadult,Mariavisitedthelocationwherehergreat
uncleperishedattheageoftwenty-threeyearsold.Mariabeingtouchedbytheseevents,decided
toassistindividualsthatworktoimmortalizethememoryofthosekilledinthewar.(Iam
attachingareferenceletterfromtheAssociationofSearchGroups“Memory”).
       Subsequently,appointedasheadoftheschoolmuseum,Mariawouldorganizevisitsto
warveteranhomesinordertohonorthemduringtheholidaysbypresentinggiftsandassisting
themwithvarioushouseholdchores.
        Ourfamilyhasalwayskeptadistancefrompoliticsandgovernmententities,livingona
limitedincome,butastheparentsofMaria,westrovetoprovideMariaagoodeducationandthe
opportunitytoacquireknowledge,furtheringhereducationinhopesofhersecuringagoodjob
andasuccessfulcareer.
       WeenrolledourdaughteratahighschoolthatofferedanintensiveEnglishlanguage
program.Mariastudiedtherewithgreatsatisfaction.Virtuallyallthesubjectscameeasytoher.
ShewasveryfondoftheEnglishlanguageandsharedherknowledgeofitwithhersister.




                                            Attach. at 7
        Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 9 of 99



Subsequently,Imyselfalsohadanopportunitytoevaluateherinclinationforteaching.Maria
participatedinnumerousinternational[Olympiads]contestsandoftencompetedinsports.Asa
rewardforherdiligentefforts,shereceivedasilverhonorsmedalupongraduatinghighschool.
        IspentmuchtimewithmydaughtersharingthethingsIknowandmylife’sexperiences.
Shewasagratefulchild,attemptingtohelpmeineverything.Shewouldalwaystrytobenearby
nomatterwhatIwasdoing.Sheevenlearnedhowtohandlehuntingweapons,lessonsshe
utilizedwhenorganizingtheall-Russianrightsorganization“RighttoArms”;comparabletothe
N.R.A.intheU.S.A..
        TheperiodoftimeduringwhichMariagraduatedfromhighschoolcoincidedwithdeep
democraticchangestakingplaceinourcountryandsheenrolledattheAltaiUniversitytopursue
herstudiesin“PoliticalScience”and“Pedagogics”.Duringherstudies,shedevelopedan
aspirationtoparticipateinthemostimportantpoliticaleventstakingplaceinRussia.Sherose
throughtheschoolranksutilizingherpotentialasanorganizerandleader.Theschool’sstudent
bodyelectedMariaasseniorleader.Thisledtoherparticipationinandmanagementofvarious
politicalandstudentprojectswithintheAltairegion.Shebecameacoordinatorforthe“School
ofRealPolitics”,anexecutivedirectorfortheAltairegional“RotaryClub”organization(a
subsidiaryof“RotaryInternational”)andin2008,theLeagueofStudentselectedherasa
memberofakeypublicagency;theAltaiRegionalPublicChamber.
      However,herenormouspublicworkloaddidnotinterferewithherstudiesandin2010,
mydaughtercompletedhermaster’sprogramattheuniversityin“politicalscience”and
“pedagogics”;Iwasveryproudforher.
       Shortly,aftergraduatingfromtheuniversity,MariamovedtoMoscowandfoundedthe
all-Russian,non-profitcivilrightsorganization“RighttoArms”bringingtogethergunowners
andindividualsinterestedintheevolutionofgunlaws.Overthecourseofitsexistence,the
organizationstagedthousandsofeducational,opentothepublic,shootingeventsthroughout
variousregionsofthecountry,andfurthermore,woulddefendindividualsprosecutedfor
defendingthemselvesasalastresort.Withtheintentionoffurtherdevelopingtheorganization,
MariavisitedmanycountriesandhostedhonoredguestsfromtheleadershipoftheNRA(USA).
        In2015,mydaughtersharedadreamofherswithme;wantingtoreceiveaneducationat
aworld-renowneduniversityintheUSA.Nodoubt,shechosean“internationalcurriculum”for
herstudies.RussiaandtheUSAarethetwolargestmilitarypowersintheworldand,inMaria
s
opinion,mustmaintainagoodrelationshipbecause,otherwise,planetarypeacewouldbeat
stake.IrecountedastorytomydaughteraboutayoungAmericanschoolgirlfromthestateof
MainebythenameofSamanthaSmith,whothroughherletterwasabletohelpbringdétenteto
USSR-USArelationsatthepeakofthecoldwar. Thereby,herchoicewasfinal.
        Ourfamily’sincomewaslimitedandthatiswhyMariaappliedtosevenvarious
universitiesintheUSA.Aswebelieved,backthen,shehadstruckluckhavinghadherentrance
applicationapprovedatoneoftheleadinguniversitiesintheUSA,theAmericanUniversityin
Washington.Afterpassingtherequiredexams,MariaenteredtheMaster’sprogramfor
InternationalRelations.Itseemedasthoughherdreamhadfulfilleditself!




                                           Attach. at 8
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 10 of 99



         Studies at the University commenced, but comprehending knowledge in a foreign
language did not come easy for Maria. There was unfamiliar vocabulary, new ideas and subjects.
Initially, she had to study almost around the clock including Sundays and holidays. Only a very
well organized and focused individual could prevail. Her activity schedule was maxed out to the
limit. I spoke with my daughter on an almost daily basis while she was on her way to the
university library or to class. As time passed, Maria's studies became somewhat easier and
relaxed. Finally, there came an opportunity to entertain additional new subject matter, such as
cybersecurity. We discussed all the interesting aspects surrounding this subject, its present
importance and its promising future. Maria always possessed a colossal interest for learning in
the pursuit of attaining knowledge. She is constantly reading books, covering subjects such as the
origins of philosophy, history, world religion and economics. She expresses curiosity in a wide
spectrum of interests! “America is a beautiful country”, Maria would share and tell me with
delight. “There are hardworking people here, being given an opportunity to put their talents to
work”! Maria had countless interesting encounters with such people. Moreover, here are the
results from studying at the university; a 3.91 G.P.A. out of a possible 4.00! Maria finally
received her work authorization, which she had been anticipating in getting for all of last year!
We were so proud for our daughter Maria!
         On July 16th 2018 everything collapsed! Since that date, we spend every day in
anticipation of any sort of news about our daughter. Each bit of incoming news is worse than the
previous news and creates a complete misrepresentation of the situation. Maria grew up in the
spirit of abiding the law, compassion and respect towards elders. If she violated something, it
could not have possibly been intentional. The only possible reason that this could have occurred
is lack of knowing the laws in the USA.
        My heart is bursting from pain and sadness owing to what has happened. Will my girl be
able to cope with all the suffering and will she have the strength to outlive this nightmare? I am
very concerned and upset about my beloved daughter Maria. Everyday, I pray to God for help.
        I appeal to you, respected Judge Tanya Chutkan, only you, together with your knowledge
of the law, your life experience and emotions could you render a righteous decision and not
deprive Maria of her freedom. The future will most certainly show that my daughter’s intentions,
ideas and actions were, aimed at and carried out, in the name of peace and goodwill between our
two nations.
       I thank you for your time, your attention and for reading my letter in its entirety.


2018.12.13
With respect and hope,                {Signature}                                    Butin Valeri




                                            Attach. at 9
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 11 of 99




                           Attach. at 10
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 12 of 99

Honorable Tanya Chutkan
United States District Court for the District of Columbia
 333 Constitution Avenue N.W.
 Washington D.C. 20001


  Уважаемая госпожа судья!

   Я, папа Марии Бутиной. Мария была первым ребенком нашей семьи. Могу сказать,
что с самого ее рождения я был очень близок к дочери, окружал ее любовью и вниманием.
Первые детские книжки я читал ей, в возрасте одного года, конечно, она еще ничего не
понимала, но внимательно, как-то по взрослому, смотрела на меня и слушала. Всякую
свободную от работы минутку я старался проводить с дочерью. Мы всегда были очень
близки с ней. Мне было очень интересно общаться с ней. И она отвечала мне взаимной
любовью. Мы читали, рисовали, ходили на прогулки. Я рассказывал маленькой Марии
обо всем, что ее интересовало.
Наверное, тогда уже у дочери появилась стремление к знаниям, желание познать как
можно больше. Хорошая природная память, настойчивость, целеустремленность
сочетались с самого детства с обостренным чувством справедливости, желанием сделать
мир добрее.
Я хорошо помню, как Марию до глубины ее детской души тронули рассказы ее дедушки о
погибшем в Великой Отечественной войне родном брате, место гибели которого дедушка
Марии искал 30 лет. Рассказы о войне, которую пережило его поколение, о почти
тридцати миллионах погибших в этой страшной войне. Моя маленькая дочь смогла
сделать выводы, что такая война не должна повториться. Будучи взрослой, Мария
побывала на месте где погиб ее двоюродный дедушка. Ему было всего 23 года. Мария не
осталась равнодушной к этому событию и решила помогать работе людей, которые
увековечивают память погибших в войне. (Как один из примеров, я прилагаю к своему
письму характеристику Ассоциации поисковых отрядов «Память»).
  Впоследствии, в школе Мария стала руководить школьным музеем, организовывать
посещения ветеранов войны, поздравлять их с праздниками, дарить подарки, помогать в
бытовых вопросах.
  Наша семья очень далека от политики, правительственных органов и не имела
значительного достатка, но мы, ее родители, стремилась дать Марии хорошее
образование, возможность получить больше знаний и иметь больше возможностей, чтобы
продолжить образование в дальнейшем, иметь хорошую работу и карьеру.
  Мы отдали дочь в гимназию с углубленным изучением английского языка. Марии
училась с удовольствием. Ей легко давались практически все предметы. Ей очень
нравился английский язык, знания которого она передавала своей сестре, а впоследствии и
мне пришлось оценить ее педагогические наклонности. Мария участвовала в олимпиадах,
много занималась спортом. Наградой за прилежный труд стала серебряная медаль за
окончание гимназии.
  Я проводил с дочерью очень много времени, делился своими знаниями, жизненным
опытом. Она была благодарным ребенком, пыталась помогать мне во всем. Старалась
быть рядом, чтобы я не делал. Даже научилась владеть охотничьим оружием, что
пригодилось ей, когда она создала Всероссийскую правозащитную организацию «Право
на оружие» по подобию NRA в США.

                                     Attach. at 11
Case 1:18-cr-00218-TSC
 Время окончания обучения вDocument
                            школе для 98-1
                                      Марии Filed 04/19/19
                                            совпало         Page
                                                    со временем   13 of 99
                                                                глубоких
демократических перемен в нашей стране и Мария поступила в Алтайский Университет
по направлениям «Политология» и «Педагогика». Во время учебы к ее стремлению
познавать добавилось желание участвовать самой в важных политических процессах,
происходящих в России. Активно рос ее потенциал как организатора, лидера. В
Университете учебная группа выбрала ее старостой, Мария являлась участником и
руководителем многих политических и студенческих проектов Алтайского края: в
«Школе реальной политики» она являлась координатором, в Алтайской региональной
организации «Rotary Club» (Международной ассоциации «Rotary International») она
являлась исполнительным директором, а в 2008 году от лиги студентов она была избрана
членом важного регионального общественного органа – Общественной палаты
Алтайского края.
   Но, огромная общественная нагрузка не помешали учебе, и в 2010 году дочь с отличием
закончила обучение в Университете по магистерским программам: «Политология» и
«Педагогика». Я очень гордился ее успехами.
   Вскоре после окончания Университета Мария уехала в Москву и основала
Всероссийскую некоммерческую правозащитную организацию «Право на оружие»
организацию, объединяющую владельцев гражданского оружия и лиц, заинтересованных
в совершенствовании закона об оружии. За время своего существования движение
организовало несколько тысяч образовательных, публичных и стрелковых мероприятий в
различных регионах страны, занималось правозащитой лиц, прибегавших к необходимой
обороне. В целях совершенствования работы организации, приобретения необходимого
опыта Мария посетила много стран, в том числе на съезде «Права на оружие»
присутствовали почетные гости из руководства NRA (США).
   В 2015 году дочь поделилась со мной своей мечтой – получить образование в одном из
ведущих мировых университетов в США. И конечно, выбор направления ее обучения
оказался связан с «международным направлением». Россия и США самые крупные
военные державы мира по убеждениям Марии должны обязательно иметь хорошие
отношения, так как от этого зависит мир на всей земле. Я рассказал дочери о маленькой
американской школьнице из штата Мэн - Саманте Смит, сумевшей своим письмом внести
разрядку в отношениях СССР и США в самый разгар холодной войны. Таким образом,
выбор был сделан окончательно.
  Наша семья не обладала достаточным достатком и, поэтому Мария подала заявление на
прием в семь университетов в США. Как нам казалось на тот момент, ей повезло - ее
заявление одобрил один из ведущих университетов в США – Американский Университет
в г. Вашингтона. Сдав необходимые экзамены, Мария была зачислена в магистратуру по
направлению «международные отношения». Казалось – мечта сбылась!
  Началась учеба в университете. Постичь знания на иностранном языке Марии давалось
нелегко. Очень много незнакомых слов, новых понятий, дисциплин! Поначалу учиться
приходилось почти сутками, включая воскресенья и праздники. Такое может осилить
только очень организованный и целеустремленный человек. Ее рабочее время было
расписано предельно четко. Я разговаривал с дочерью практически каждый день в то
время, пока она шла в библиотеку университета или на занятия. Со временем Марии
становилось учиться легче. Появилась возможность изучить новые дисциплины.
Кибербезопасность! Мы вместе обсуждали как это интересно, актуально, перспективно! У
Марии всегда был и есть колоссальный интерес к учебе, к знаниям. Она постоянно читает
книги. Первоисточники философов, историков! Мировая религия! Экономика! Ее
интересуют многие направления, очень много интересного! « Америка - красивая
страна»,- с восторгом рассказывает мне Мария. «Здесь трудолюбивые люди, которым есть
где применить свой талант!» У Марии было много интересных встреч с такими людьми.
                                 Attach. at 12
Case
И      1:18-cr-00218-TSC
  вот результат              Document 98-1
                обучения в Университете:  – 3,91Filed 04/19/19
                                                 баллов          Page4!14Одобрено
                                                        из возможных      of 99
разрешение на работу, в поисках которой Мария была весь последний год! Я и моя семья
были в это момент так счастливы! Так гордились нашей дочерью Марией!
   16 июля 2018 года рушится всё! С этой даты каждый день мы проводим в ожиданиях
хоть каких-то новостей о дочери. Только новости, поступают одна хуже другой. Полное
непонимание ситуации. Мария всегда воспитывалась в духе законопослушания,
сострадания, уважения к старшим. Если она что-то нарушила – это не могло произойти
преднамеренно. Единственная причина, по которой это могло произойти связана с
незнанием законов США.

   Мое сердце разрывается от боли и досады о случившемся. Как моя девочка сможет
вынести эти страдания, останутся ли у нее силы пережить этот кошмар? Я очень
переживаю за свою любимую дочь Марию. И каждый день молю Бога о помощи.

Я обращаюсь к Вам, уважаемая судья Tanya Chutkan, только Вы, обладая не только
знаниями Законов, но и жизненным опытом, а также чувствами можете принять
правильное решение и не лишать Марию свободы. Будущее обязательно покажет, что
мысли и поступки моей дочери были направлены исключительно во имя мира и хороших
отношений между нашими странами.
   Я благодарю Вас, что Вы уделили мне внимание и прочитали мое письмо до конца.


2018.12.13.

С уважением и надеждой,                                           Бутин Валерий.




                                Attach. at 13
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 15 of 99




                           Attach. at 14
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 16 of 99




Honorable Tanya Chutkan

United States District Court for the District of Columbia

333Constitution Avenue N.W.

Washington D.C. 20001


       Dear Madam Judge!
        I, the mother of Maria Butina, write you this letter hoping for your assistance in
protecting my daughter Maria.
       On July 16th 2018 my life and the lives of my family members, which up until that day
were happy and fortunate, suddenly snapped.
        Early that morning, as I was getting ready for work, I heard my husband utter, while he
was reading the morning news, the words that “Masha has been arrested”. I stared at him in
silence attempting to grasp the implication of those words. What do they mean? We both stared
at each other, unable to understand anything. Then, after reading additional details, fear and
horror slowly came over me. Even though, still I was not able to fully comprehend what had
exactly taken place.
        At that moment, I could not even surmise the hell that awaited my family and daughter in
the near future. From that day on, my world changed. I went on living as though I were in a daze,
going to work, mingling with people, but deep inside my soul, a dull pain took root, literally
stirring and cutting splintered thoughts inside my mind to the likes of, “what will happen to my
child and what horrible ordeal awaits her now”?
        Two long weeks passed in the dark, before a telephone call came in from Maria. Only
then, upon hearing my darling daughters’ voice did I receive an answer, to my question, how to
go on living.
         In spite of the nightmare that somehow she managed to endure, the sound of her voice
was steady and calm. My daughter did not complain about anything and only reached out to us
with a single request, that we not be upset about her and that we must, in spite of everything,
maintain our health. In Maria’s own words, only that could provide her the strength to endure
this situation.
        Madam Judge, if you could only imagine the supportive jolt and inspirational impulse I
received at that moment. How was it and how is it that a sensitive girl could endure with dignity
all these hardships without uttering a complaint, only expressing concern for those who are close




                                           Attach. at 15
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 17 of 99



and dear to her? I am convinced that only a strong, benevolent and honest person is capable of
such!
        Presently, only this empowers us with the strength to live on and pursue the struggle for
the best possible resolution of this matter.
       Circumstance repeatedly compels me to re-visit our mutual past during Marias childhood
and youth. I recall, above all, those happy times strolling together with my daughter holding
hands when Maria was 5 or 6 years old and is telling me who she wants to become someday.
        She was already full of plans and ideas. So much so, that she wanted to become a
cosmonaut. “Why a cosmonaut?” I asked her. “Because cosmonauts are very strong and elegant
people that can fly to and reach the stars”. I believe this became her life's direction. At a young
age, she set serious goals for herself and attempted to reach them no matter what it took. She
studied intensively and worked hard in Russia. Subsequently, she decided to continue pursuing
her education in America based on her belief that the American venue offered the most
opportunity and degree of fairness for talented people. Her studies at an American university did
not come easy. Nevertheless, thanks to her intellect and focus, as you know, Maria was able to
graduate from the University with honors. During her studies, she tried to interact with
successful people as role models in order to understand how to become a successful person
herself. People agreeably accommodated and associated themselves with her because interacting
with Maria on a human level was easy and pleasant. Our family did not oppose Maria's trip to
America for an education, but at the same time, we did not have the financial resources to assist
her. In Siberia, the average family gets by with limited income. That is why we held out hope
that our daughter after graduating from a prestigious university abroad would be able to some
future day provide her family with financial support. Especially, since now, I am the only one
working in our family. In addition, we are paying down a large mortgage for an apartment that
we acquired for our younger daughter. Moreover, as the years pass by, our state of health,
unfortunately is not getting any younger. My mother will be 85 years old. She is very upset about
her granddaughter. Each passing day I worry about her state of health. Trust me; at such an age
to undergo events of the sort our family is experiencing can be very difficult.
        Of course we had really hoped for and counted on Maria's assistance, but now madam
judge, I ask only for one thing; for you to render a fair and just decision. If my daughter did
something to break one of your country’s laws, please believe me when I say, that this could
have only have happened because of her not knowing the laws of another country. There was no
premeditated intent or action on Marias part to bring any harm to your country. My specific
request is to finally end my daughters suffering. Believe me; she has suffered enough both
morally and physically. Look at her closely, not every man would be able to bear with honor the
ordeal that Maria has undergone.
       Madam Judge, perhaps you have children and you believe in God, therefore I hope that
you understand me. I thank you for finding time for me and for reading my letter in its entirety.
With respect and hope, Butina Irina          {Signature}
2018.12.12




                                           Attach. at 16
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 18 of 99




                           Attach. at 17
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 19 of 99


Honorable Tanya Chutkan

United States District Court for the District of Columbia

 333 Constitution Avenue N.W.

 Washington D.C. 20001




  Уважаемая госпожа судья!

   Я, мама Марии Бутиной, пишу Вам это письмо с надеждой о помощи в защиту моей
дочери Марии.
  16 июля 2018 года моя жизнь и жизнь моей семьи, которые до этой даты были вполне
счастливы и благополучны, вдруг оборвалась.
Рано утром этого дня я, собираясь на работу, услышала фразу моего мужа, который читал
утренние новости: «Машу арестовали». Я молча уставилась на него, пытаясь вникнуть в
смысл этих слов. Что это значит? Мы оба смотрели друг на друга, не понимая ничего.
Далее, читая подробности, меня медленно стал одолевать страх и ужас. Хотя я до конца не
могла понять, что же все таки произошло?
  В этот момент я и предположить не могла в какой ад превратится в будущем жизнь моей
семьи и моей дочери. С этого дня мир для меня стал другим. Я продолжала жить, словно
во сне: ходить на работу, общаться с людьми, но глубоко в душе поселилась тупая боль,
которая иногда, словно шелохнувшись, резала острыми осколками мыслей: « Что сейчас с
моим ребенком? Какому страшному испытанию подвергают ее сейчас?»
  В неведении прошли долгие две недели, прежде чем раздался телефонный звонок от
Марии. И только тогда, услышав родной голос дочери, я получила ответ на свой вопрос,
как жить дальше.
  Несмотря на весь кошмар, который ей удалось как то пережить, интонация голоса была
ровной и спокойной. Дочь не пожаловалась ни на что, а лишь обратилась к нам с одной
просьбой: не волноваться за нее и постараться не смотря ни на что сохранить наше
здоровье. Так как только это, по словам Марии, может дать ей силы выжить в этой
ситуации.
  Госпожа судья, Вы не представляете какой толчок, какой мощный импульс я получила
тогда. Как могла и может сейчас эта хрупкая девушка с достоинством переносить все
тяготы, не жаловаться, а лишь проявлять заботу о своих ближних. Я уверена, что это
возможно сделать только сильному, доброму и честному человеку!
  Сейчас только это дает нам силы жить и бороться дальше, а также надеяться на лучший
исход дела.
  Обстоятельства заставляют меня вновь и вновь возвращаться в наше совместное с
дочерью прошлое. К детству и юности Марии. Я вспоминаю, прежде всего, те
счастливые моменты, когда мы с дочерью были вместе. Вот мы идем вместе, держась за
руки. Марии 5 или 6 лет. Моя дочь говорит мне о том, кем она хотела бы стать в будущем.



                                     Attach. at 18
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 20 of 99
У нее уже очень много планов и идей. Вплоть до того, что она хотела бы стать
космонавтом. «Почему космонавтом?», - спросила я.        «Потому что космонавты очень
сильные и красивые люди. Они могут долететь до самых звезд!».
Я думаю, что это стало направлением на всю ее жизнь. В таком молодом возрасте она
ставила перед собой серьезные цели и старалась, во что бы то ни стало достичь их. Она
очень много училась и много работала в России. Затем решила продолжить свое
образование в Америке. Поскольку считала, что Америка самая благополучная и
справедливая в отношении талантливых людей страна. Учиться в Американском
университете Марии было не просто. Но благодаря своему уму, целеустремленности, как
Вы знаете, Мария смогла закончить университет с отличием. Во время учебы она
старалась общаться с успешными людьми, брать с них пример, чтобы понять как можно
самой стать успешной. И эти люди шли ей навстречу и общались с ней, лишь только
потому, что с Марией общаться по человечески легко и приятно.
Наша семья не препятствовала поездке Марии в Америку на учебу, хотя и помочь
финансово особо не могла. В Сибири обычные семьи живут в небольшом достатке.
Поэтому мы полагали, что наша дочь, закончив один из престижных университетов мира,
сможет в дальнейшем оказать своей семье финансовую помощь. Тем более, что в данный
момент в нашей семье я работаю одна. Мы выплачиваем большой кредит за квартиру
младшей дочери. Да и годы идут. Здоровья от этого, к сожалению не улучшается. Моей
маме будет 85 лет. Она очень переживает за внучку. Каждый день я волнуюсь за ее
здоровье. Поверьте, в таком возрасте пережить подобные события, как в нашей семье,
трудно.
  Конечно, мы очень надеялись на помощь Марии, но сейчас, госпожа судья, я прошу
лишь об одном: примите справедливое решение. Если моя дочь в чем то нарушила один
из законов Вашей страны, то поверьте, что это могло случиться лишь от незнания
законодательства другой страны. Никаких преднамеренных действий, чтобы нанести вред
Вашей стране Мария никогда не задумывала и не совершала. Моя просьба состоит в том,
чтобы прекратить, наконец то страдания моей дочери. Поверьте, она достаточно
пострадала как морально так и физически. Посмотрите на нее внимательнее. Не каждый
из мужчин мог бы так достойно выдержать все испытания, через которые прошла Мария.

 Госпожа судья, может быть у Вас есть дети и Вы верите в Бога, тогда я, надеюсь, что вы
поймете меня.
Я благодарю Вас, что вы уделили мне внимание и прочитали мое письмо до конца.




С уважением и надеждой, Бутина Ирина

2018.12.12.




                                  Attach. at 19
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 21 of 99



Honorable Tanya Chutkan

United States District Court for the District of Columbia

333Constitution Avenue N.W.

Washington D.C. 20001



Dear Madam Judge!
My name is Marina and I am Maria Butinas’ sister by birth. My sister is only six years my elder.
Since early childhood, Masha was not only a sister to me, but also my best friend in life. She
always cared for, protected me, and was my role model. When we were children, due to strained
financial resources, our parents constantly worked and despite our small age difference, a portion
of adult responsibilities were taken on by my sister Masha. Frequently, when I was a child, she
read to me at bedtime to help me fall asleep, would pick me up from kindergarten and school,
assist me with getting through difficulties and taught me tolerance together with good manners.
Masha was perpetually pursuing knowledge. From an early age, when computers initially
appeared, she, unlike her peers who could spend countless hours in front of a monitor, would
instead prefer to spend her time reading an interesting book.
Masha and I attended the same school together. The teachers at our school really adored and
respected her. One of Masha’s favorite subjects was history and recognizing a strong attraction
to and an encompassing knowledge of this subject, the teacher body passed a resolution
appointing her the director of the school museum. Masha graduated high school with excellence,
earning a silver honors achievement medal. Probably, due to such success, the teachers expected
a similar achievement from me and that would explain why even after her graduating, I would be
mistakenly be referred to by her name. I am in proud admiration of her. She is the most talented,
benevolent, ambitious, intelligent and clever person I have ever known.
When the time arrived for me to choose my future profession and select a university to further
my education, Masha would attentively listen to my emotional trepidations and then console me
with her thoughts in response. Coincidently, our master’s program studies took place
simultaneously; she joined American University in Washington (in order to pursue a second
education) and I enrolled at the Polytechnic University in St. Petersburg. Despite the challenging
study program, including the language barrier, she nonetheless, always found the time to talk
with me, often while on the run to the university library. Nevertheless, she would always hear me
out as I complained about my difficult studies, but she herself would never complain in return. I
cannot imagine the stamina required to, persevere and succeed, in such a difficult program not
taught in her native language; but she got it done, even graduating ahead of many of her
classmates.
During our telephone conversations, we frequently dreamt about what career occupation(s)
awaited us after completing our university programs. Together, we pondered the future,




                                          Attach. at 20
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 22 of 99



discussed how we might help our parents and made mutual plans. However, on July 16, 2018 all
my dreams were shattered. The American authorities detained my sister. On that day, quite
literally, my life bled dry its colors. I ceased to enjoy the simple things that previously brought
me joy. I often experience anxiety attacks, dreaming at night that my beloved sister is back home
with me. I have trouble fitting in and cannot seem to focus at work. I have stopped going out
with friends and no longer enjoy the outdoors. It has all been back and forth from home to work
due to a shortage of financial resources in order to stay in touch and hear her voice at least once a
week. I need to work a minimum of 12 hours a day just to earn enough to make telephone calls
to her. I am prepared to give up everything that I have for her to return home as quickly as
possible. Each of my mornings begin with hope and upon opening my eyes, I begin reading news
about Masha; what if suddenly, it is all over?
Respected Judge Tanya Chutkan! Out of despair, I no longer know who to turn to for help, what
to do in order to bring my dear and only sister back home! Presently, her fate and our mutual
dreams depend entirely on you. That is why I ask that you render a correct and just decision not
depriving Masha her freedom and to facilitate her speedy reunification with her family. I am very
grateful that you found time for me and have read my letter in its entirety.


2018.12.13
With respect and hope,                [Signature]                     Marina Butina




                                           Attach. at 21
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 23 of 99




                           Attach. at 22
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 24 of 99

Honorable Tanya Chutkan

United States District Court for the District of Columbia

333 Constitution Avenue N.W.

Washington D.C. 20001



˄̙̖̥͕̏̌̌̌́̨̨̭̪̙̐̌̭̱̔̽́͊

ʺ̖̦́̨̱̯̏̚ʺ̛̬̦͕̌̌́̣̭́̏́̀̽̨̨̬̦̜̔̨̭̖̭̯̬̜ʺ̛̛̬̌ʥ̨̛̱̯̦̜͘ ʺ̨́̭̖̭̯̬̌
̭̯̬̹̖̌̥̖̦́ ̨̭̖̏̐ ̦̌̹̖̭̯̽̣̖̯͘ˁ̨̨̭̥̌̐̨̨̥̖̐̨̬̦̦̖̌̐̖̯̭̯̔̏̌ʺ̹̌̌̣̔́
̥̖̦́̦̖̨̡̨̯̣̽̭̖̭̯̬͕̌̨̦̛̭̥̼̜̌ ̡̛̛̣̜̍̚̬̱̔̐ ̏̨̥̖̜̛̛̙̦̚ – ̨̦̌̭̖̏̐̔̌
̨̛̯̣̭̌̍̌̽̚̨̨̍̥̦̖͕̨̖̬̖̣͕̍̐̌̌̼̣̍̌̣̔́̥̖̦́̨̛̪̬̥̖̬̥. ʰ̚-̌̚̨̡̦̖̭̯̯̔̌̌
̭̬̖̭̯̔̏ ̏ ̭̖̥̖͕̽ ̡̨̐̔̌ ̥̼ ̛̼̣̍ ̨̭̭̖̥̏ ̡̛̛̥̣̖̦̥̌̽ ̛̖̯̥͕̔̽ ̨̛̬̯̖̣̥̔́
̵̨̨̛̛̪̬̣̭̔̽ ̨̨̥̦̐ ̨̬̯̯̌̍̌̽͘ ʿ̨̨̯̥̱͕̾ ̨̦̖̭̥̯̬́ ̦̌ ̨̦̖̣̹̱̍̽̀ ̶̛̬̦̱̌̚ ̏
̨̬̭̯̖̏̌̚̸̭̯̌̽̵̨̬̭̣̼̏̚̨̯̌̍̚ ̦̌̭̖̍́̬̣̍̌̌ ̨̥́̭̖̭̯̬̌ʺ̹̌̌. ʽ̸̖̦̽̸̨̭̯͕̌
̡̨̐̔̌ ́ ̼̣̍̌ ̖̺̘ ̡̨̬̖̘̦̥͕̍ ̨̦̌ ̸̛̯̣̌̌ ̥̦̖ ̪̖̬̖̔ ̨̭̦̥ ̡̡̛̛̦̙͕ ̸̨̯̼̍ ́
̨̥̣̐̌ ̱̭̦̱̯͕̽ ̨̛̭̬̣̍̌̌ ̥̖̦́ ̏ ̡̛̖̯̭̜̔ ̭̌̔ ̛ ̡̨̹̣̱͕ ̨̨̪̥̣̐̌̌ ̥̦̖
̨̨̪̬̖̣̖̯̔̏̌̽ ̨̛̯̬̱̦̭̯͕̔ ̸̛̱̣̌ ̛̯̖̬̪̖̦̀ ̛ ̨̛̛̖̙̣̭̯̏̏͘ ʺ̹̌̌ ̭̖̏̐̔̌
̯̦̱̣̭́̌̽ ̡ ̛̦̦̥̌́̚͘ ʪ̙̖̌ ̏ ̨̦̥̀ ̨̬̭̯̖͕̏̌̚ ̡̨̐̔̌ ̨̛̛̪̣̭́̏̽ ̪̖̬̼̖̏
̡̨̥̪̯̖̬̼͕̽̀ ̨̦͕̌ ̏ ̸̨̛̛̯̣̖ ̨̯ ̵̨̛̭̏ ̡̨̛̭̖̬̭̯̦͕̏̏ ̡̨̨̯̬̼̖ ̨̛̥̣̐ ̸̛̭̥̌̌
̛̭̖̯̔̽ ̪̖̬̖̔ ̨̨̨̛̥̦̯̬̥͕ ̸̨̛̪̬̖̪̯̣̔̌̌ ̨̛̪̬̖̭̯̏ ̬̖̥̏́ ̌̚ ̸̛̯̖̦̖̥
̨̛̦̯̖̬̖̭̦̜̡̛̛̦̐͘

ˁʺ̹̖̜̌̥̼̸̛̛̱̣̭̽̏̨̨̦̜̔̡̨̹̣̖͘ ˄̸̛̯̖̣́̏̦̹̖̜̌̡̨̹̣̖̸̨̖̦̽̛̛̣̣̀̍ ̛
̛̱̙̣̏̌̌ ̖̘. ʽ̛̦̥̔ ̛̚ ̵̛̣̥̼̀̍ ̨̪̬̖̥̖̯̔̏ ʺ̛̹̌ ̼̣̍̌ ̨̛̛̭̯̬́͘ ʯ̛̥̖̯̌̏
̸̨̦̖̼̦̱̍̀̯̱́̐̛̨̛̹̬̦̼̖̍̛̦̦̌́̚̨̪̨̯̥̱̾̪̬̖̥̖̯̱͕̔ ˁ̨̛̬̦̖̍̌ ̸̛̱̯̖̣̖̜
̨̛̪̬̦̣́̛̬̖̹̖̦̖ ̸̛̦̦̯̌̌̽̚ ̖̘̦̌̨̨̣̙̦̭̯̔̽ʪ̡̨̛̬̖̯̬̌̡̨̨̨̹̣̦̽̐̥̱̖́̚͘ ʿ̨
̸̨̡̨̛̛̦̦̌ ̡̨̹̣̼ ̌̚ ̸̨̛̯̣̦̱̀ ̨̱̭̪̖̖̥̭̯̏̌̽ ʺ̹̌̌ ̼̣̍̌ ̦̬̙̖̦̌̐̌̔̌
̨̭̖̬̖̬̦̜̍́̥̖̣̔̌̽̀͘ʦ̨̛̛̥̔̛̚-̌̚̵̡̛̯̌̵̨̱̭̪̖̏̸̛̱̯̖̣́̨̛̛̙̣̔̌̨̨̨̪̦̜̔̍
̨̛̱̭̪̖̖̥̭̯̏̌ ̛ ̨̯ ̥̖̦́͘ ʿ̨̨̯̥̱̾ ̸̨̭̯̌ ̙̖̔̌ ̨̪̭̣̖ ̖̘ ̡̼̪̱̭̏̌ ̥̖̦́ ̨̪
̨̡̛̹̖̍ ̛̦̼̣̌̏̌̚ ̖̘ ̛̥̖̦̖̥͘ ˔ ̭̖̏̐̔̌ ̨̬̙̱̭̐̽ ̛ ̵̨̛̭̺̭̏̌̀̽ ̖̜͘ ʽ̦̌
̛̯̣̦̯̣̼̜͕̌̌̏ ̨̬̼̜͕̔̍ ̶̨̛̛̥̦̼̜͕̌̍̚ ̛̛̦̯̖̣̣̖̦̯̦̼̜̐ ̛ ̨̨̦̖̖̬̯̦̏́ ̱̥̦̼̜
̸̨̡̖̣̖͕̏̡̨̨̨̨̯̬̐́̦̌̀̚.

ʶ̨̐̔̌ ̨̦̭̯̣̌̌ ̬̖̥̏́̥̦̖̛̼̬̯̏̍̌̽̨̥̀̱̱̺̱̍̔̀̴̨̛̪̬̖̭̭̀̛̛̛̱̦̖̬̭̯̖̯͕̏
̏̡̨̨̨̯̬̥́̱̱̍̔̨̨̪̬̣̙̯̔̌̽̸̨̛̱̖̦̖͕̍ʺ̹̌̌ ̨̛̦̥̯̖̣̦̏̌̽ ̛̼̭̣̱̹̣̏̏̌̌̨̛̥
̸̡̨̖̭̦̖̦̼̖̍̛̛̪̖̬̖̙̦̏̌́̛ ̛̖̣̣̭̔̌̽̨̛̛̭̥̏̛̥̼̭̣̥́. ˃̡̌̸̨̨̛̪̣̱̣̭͕̽̸̨̯



                                 Attach. at 23
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 25 of 99




                           Attach. at 24
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 26 of 99




                           Attach. at 25
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 27 of 99



WKH'&ZLQWHUDQGOHQWPHKHUVFDUI5HJDUGOHVVRIKHUVFKHGXOH0DULDZRXOGPDNHKHUVHOI
DYDLODEOHZKHQ,QHHGHGIHHGEDFNRQFUHDWLYHZULWLQJVRUDIULHQGIRUDGYLFHRUWRSURYLGHDQHHGHG
GLVWUDFWLRQIURPVFKRRO²XVXDOO\LQWKHIRUPRIGLQQHUZKHUHZH¶GERWKOHDUQDERXWQHZZLQHV

$IWHUUHDGLQJWKH'DLO\%HDVWDUWLFOHDERXWKHU,VSHQWPRUHWLPHJHWWLQJWRNQRZKHUUDWKHUWKDQ
LPPHGLDWHO\TXHVWLRQLQJKHULQWHJULW\RUPRWLYDWLRQV7RWKLVGD\HYHQDIWHUUHDGLQJDQGZDWFKLQJ
PHGLDFRYHUDJHRIKHU,FRQWLQXHWRYLHZ0DULDDVRQHRIWKHPRVWJHQXLQHSHRSOH,¶YHNQRZQ6KH
LVVLQFHUHDQGKDVDQKRQHVWGHVLUHWRFRQQHFWZLWKDQGOHDUQIURPSHRSOH6KH¶VDERQDILGHH[WURYHUW
SURXGRIKHU5XVVLDQKHULWDJHDQGHQFKDQWHGE\$PHULFDQFXOWXUH6KHZDVWKHSHUIHFWIRUHLJQ
VWXGHQWWDNLQJDVPDQ\FODVVHVHYHQDQRQUHTXLUHGRQHDVSRVVLEOHDWWHQGLQJRQDQGRIIFDPSXV
HYHQWVDQGEHFRPLQJDSURIHVVRU¶VUHVHDUFKDVVLVWDQWWRLPPHUVHKHUVHOIIXOO\LQDFDGHPLDDQGWKH
$PHULFDQD$QGVKHZDVDQHYHQEHWWHUIULHQGFRPLQJWRP\VRURULW\¶VIRUPDOWXWRULQJPHLQKDUG
VXEMHFWDUHDVOLNHGHEDWHDQGKHOSLQJVRPHRIP\RWKHUIULHQGVLQVXEMHFWVOLNHHFRQRPLFV

<RXVKRXOGNQRZWKDW,ZDVQ¶WVXUSULVHGWROHDUQWKDWVKHFRQWLQXHVWRKHOSSHRSOHHYHQQRZ:KLOH
LQFDUFHUDWHG,XQGHUVWDQGWKDWVKHKDVWXWRUHGRWKHULQPDWHVLQPDWKPRGHOHGKRZWRFURFKHWDQGKDV
FRDFKHGZRUNRXWURXWLQHVWRKHUIHOORZLQPDWHVZKHQVKHKDVQRWEHHQLQVROLWDU\5HFHQWO\VKH
VKDUHGZLWKPHWKDWRQHLQPDWHVKHWXWRUHGSDVVHGKHU*('WHVWV0DULDWDNHVLQVSLUDWLRQIURPKHU
JUDQGPRWKHUVZKRZHUHERWKWHDFKHUVDQGDUHERWKVWLOODOLYHORQJLQJIRUKHUUHWXUQ6KHKDVEHHQVR
PRYHGWXWRULQJKHUIHOORZLQPDWHVWKDWVKHVDLGVKH¶GOLNHWRSXUVXHDSURIHVVRUVKLSDIWHUFRPSOHWLQJ
KHUVHQWHQFH:LWKRXWIDLO0DULDFDUHVDERXWRWKHUVDQGKDVDQLPPHQVHGHVLUHWRFRQWULEXWHDQGJLYH
EDFNWRZKDWHYHUFRPPXQLW\VKHLVDVVRFLDWHGZLWK$VVKHDZDLWVDUHVSRQVHWRWKHMDLOMREVVKHKDV
DSSOLHGWRVKHKDVSURDFWLYHO\VRXJKWWRKHOSLQXQRIILFLDOFDSDFLWLHVDVVWDWHGSUHYLRXVO\6KHKDV
VXFKDZD\WRFDUHIRUYDOLGDWHDQGLQVSLUHSHRSOHWREHWKHEHVWYHUVLRQVRIWKHPVHOYHV

'HVSLWHWKHFXUUHQWFLUFXPVWDQFHV0DULDKDVQRWPRQRSROL]HGFRQYHUVDWLRQDQGVKHFRQWLQXHVWR
UHIOHFWRQWKHSRVLWLYHVRIWKLVH[SHULHQFHOLNHJURZLQJLQIDLWKDQGEHLQJDEOHWRVWLOOKHOSRWKHUV
)URPRXUSKRQHFDOOV,KDYHDOVRKHDUGUHVLJQDWLRQLQKHUYRLFHFRQFHUQLQJZKDWKDVKDSSHQHG
7KHVHDUHEXWVRPHRIWKHUHDVRQV,FRQWLQXHWRYDOXHKHUDQGNHHSLQWRXFKZLWKKHUDQGKHUODZ\HUV
WKURXJKSKRQHFDOOVDQGOHWWHUVDOWKRXJK,WHDFK(QJOLVKDQGOLYHLQ&KLQD

0DULDKDVDOUHDG\VXIIHUHGJUHDWO\6KHKDVEHHQVPHDUHGDVDSHUVRQZKRXVHGVH[DVVS\FUDIW
VRPHWKLQJWKDWZLOOOLNHO\IROORZKHUIRUHYHU6KHKDVDOVRHQGXUHGVROLWDU\FRQILQHPHQWIRUWKUHH
PRQWKVRIKHUGHWHQWLRQ,KRSHWKHFRXUWFDQVHH0DULDDV,GR²DIULHQGZKRPHDQWWRLPSURYH
GLDORJXHEHWZHHQ$PHULFDQVDQG5XVVLDQVDQGMXVWGLGQ¶WNQRZVKHKDGWRUHJLVWHU²DQGILQGDZD\
WRVKRZKHUPHUF\EDVHGRQKHUSDVWDQGFXUUHQWFRRSHUDWLRQZLWKWKH866HQDWHDQG'HSDUWPHQWRI
-XVWLFH,KDYHQRGRXEWWKDW0DULDLVDJRRGSHUVRQZKRZLOOPDNHDODVWLQJDQGSRVLWLYHLPSDFWRQ
VRFLHW\DQGKHUFRPPXQLW\LQWKHIXWXUH

7KDQN\RXIRUWKHWLPHDWWHQWLRQDQGXQGHUVWDQGLQJ\RXKDYHDIIRUGHGPHWKURXJKWKLVOHWWHU

:LWKVLQFHUHJUDWLWXGH


6DUDK6FKRHIIHO

                                                   


                                            Attach. at 26
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 28 of 99




                           Attach. at 27
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 29 of 99



                                         -DQXDU\


7KH+RQRUDEOH7DQ\D6&KXWNDQ
8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH'LVWULFWRI&ROXPELD
&RQVWLWXWLRQ$YHQXH1:
:DVKLQJWRQ'&

'HDU-XGJH&KXWNDQ

7KLVOHWWHUFRPHVWR\RXZLWKZDUPUHJDUGVIURPWKHIUR]HQQRUWKRI0LQQHVRWDDQGZLWKD
UHTXHVWIRUVRPHRI\RXUWLPHWRKHDUVRPHRIZKDW,ZRXOGOLNHWRVKDUHRIP\DFTXDLQWDQFH
ZLWK0DULD%XWLQD

0DULDLVNQRZQWRPHDVDYLVLWRURYHUVHYHUDOPRQWKVWRP\/XWKHUDQSDULVKLQ6RXWK'DNRWDRQ
VHYHUDOGLIIHUHQWRFFDVLRQVDQGWRP\KRPHDVDJXHVWRIP\IDPLO\P\VHOIDQGP\ZLIH0DULD
KDVSURYHQHQWHUWDLQLQJDQGIRUWKULJKWLQRXUDFWLYLWLHVDQGGLVFRXUVHERWKSXEOLFDQGSULYDWH,
KDYHQHYHUKDGDQ\UHDVRQWRPLVWUXVWDQ\WKLQJ0DULDKDVHYHUVKDUHGZLWKPHDQG,KDYHQHYHU
IRXQGLWQHFHVVDU\WRUHFRQVLGHUKHULQWHJULW\

0DULDLVYHU\KRQHVWDQGHDJHUWROHDUQDOOVKHFDQRI$PHULFDQOLIHDQGH[SHULHQFHDVDVWXGHQW
DQGYLVLWRUWRRXUFRXQWU\6KHKDVSURYHQDGHOLJKWIXODQGHQFRXUDJLQJSUHVHQFHLQHDFKDQG
HYHU\RFFDVLRQ,KDYHKDGWKHSOHDVXUHWRVKDUHZLWKKHU

,WLVP\KRSH\RXDUHDEOHWRGLVFHUQWKHGHSWKRI0DULD¶VSHUVRQDOLW\DQGSHUFHLYHKHUQRWDVD
WKUHDWWR$PHULFDQLQWHUHVWVEXWDVDYLVLWRUZKRKDVVXGGHQO\IRXQGKHUVHOIDWWKHKDQGVRIDQ
XQUHOHQWLQJ$PHULFDQSURVHFXWLRQ6XFKDWZLVWLQJRIPLVIRUWXQHKDVFDXVHGFRQVWHUQDWLRQDQG
XQVHWWOLQJUHIOHFWLRQIRUDOORIXVZKRKDYHFRPHWRNQRZ0DULD7KLVLVQHZJURXQGIRUPDQ\RI
XVRXUFRQILGHQFHLQRXUV\VWHPRIMXULVSUXGHQFHKDVEHHQVKDNHQ

7KDQN\RX-XGJH&KXWNDQIRU\RXUYHU\YDOXDEOHWLPHLQFRQVLGHULQJWKLVOHWWHU,DP
6LQFHUHO\\RXUV

5HY1DWKDQ+DQVRQ

                 





                                          Attach. at 28
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 30 of 99




                           Attach. at 29
           Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 31 of 99



Honorable Tanya Chutkan
United States District Court For the District Of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001
                               Dear Judge!

I met and became acquainted with Maria Butina during a very difficult period of my life. In July of
2012, a rapist assaulted me. Miraculously I survived after mortally wounding him. As the victim of an
assault, instead of undergoing psychological rehabilitation, I was charged with premeditated murder.
Maria extended her support to me, a total stranger, organizing a defense campaign on the internet,
appearing on radio and television programs to explain the concept of self-defense and how important it
is, that a victim not be made into a criminal.
Maria put everything she was doing on hold, and despite the long commute, would accompany me to the
investigators office and the court proceedings. In addition to her support as an informational knowledge
base, her human compassion and participation were very important to me. During a very difficult time
for myself, I felt that I was not alone in my troubles and that there was somebody willing to assist me,
that being Maria; particularly so, since I was not expecting any help.
Specifically, it was thanks to her efforts as a defender of human rights and the involvement of other
caring individuals responding to my misfortune (many of the individuals learned of my plight thanks
only to Maria) that all charges against me were dropped.
This was not easy because, unfortunately in my country, an individual once charged, as a rule, is
routinely convicted by the court. Additionally, in Russia there is still a widely held belief that a victim of
a sexual assault has only oneself to blame for the assault.
My acquittal and the confirmation of my right to self-defense was not only important as to my own fate,
but also as precedent possibly affecting court practice and laws, that might bring future justice in similar
cases, thereby bringing hope to other victims of assault.
Maria, by defending and helping me, helped other victims of assault. Incidentally, after being further
acquainted with her, I came to learn that I was not the first nor the last person that she had, with no self-
interest, selflessly and generously helped.
Dear Judge, I am deeply confidant that Maria is a good kindhearted person incapable of doing anything
wrong or of breaking the law.
Respectfully yours,
Kudryavtseva Tatiana Ryurikovna                        [Signature]
14 December 2018




                                                Attach. at 30
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 32 of 99




                           Attach. at 31
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 33 of 99




                           Attach. at 32
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 34 of 99




                           Attach. at 33
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 35 of 99




Honorable Tanya Chutkan
United States District Court for the District of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001




                              Dear Judge!


         I met and became acquainted with Maria Butina in 2012, when as a second semester
student of law at the R.U.E., G.V. Plekhanov (Russian University of Economics), I was accused
of inflicting aggravated bodily harm to a group of young people that assaulted me and my friends
inside the Moscow Metro.
       Maria, having reviewed the situation and the paperwork surrounding this criminal case,
extended her support to me, a complete stranger, by organizing a major campaign in my defense.
In many aspects, thanks to Maria, my case received wide public support; Maria organized rallies
in my defense, gave interviews to mass media and filed appeals with the authorities.
        I am convinced, that an individual who from an early age having dedicated their life to
protecting the rights of people without any personal material gain, could not be a criminal. I
know Maria to be an individual of high moral fiber, generous and law abiding, who by her own
nature and conviction is not capable of committing any sort of criminal offense.


Respectfully yours,
Lotkova Aleksandra Borisovna                          [Signature]




                                            Attach. at 34
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 36 of 99




                           Attach. at 35
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 37 of 99




                           Attach. at 36
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 38 of 99



Honorable Tanya Chutkan
United States District Court for the District of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001
                               Dear Madam Judge!
         Good day your honor, esteemed Tanya Chutkan! I, Kostyrin, Evgeni Nikolaivich write
this letter to you in your capacity and role as a guarantor of law and justice, a warden of an
independent and impartial USA judicial system, in defense of Maria Butina, because I, as a law
abiding citizen and a good honest Christian, cannot remain silent and sit idle while an injustice
occurs, regarding a deeply respected and decent individual, with emphasis on a capital “I”; a
loyal friend and selfless colleague, as well as an influential defender of civil rights. Additionally,
I would like to share with you, your honor, my opinion of this person, her personal qualities, her
actions in advocating for the rights of everyday Russian citizens confronted with injustice in the
judicial court system and an unjust occurrence that affected me personally.
        I, Kostyrin, Evgeni Nikolaivich, am a law-abiding citizen, a decent Christian, the father
of four children and a loving husband who was on born March 26th 1975 in the Republic of
Kazakhstan. After the collapse of the U.S.S.R., in and around the year 2000, I was forced to re-
locate my family to the Altai Region of the RF, where I reside to this day. Together with my
wife, we overcame many difficulties and hardships, acquired housing, had four children and
began to forget the persecution and oppression that we had endured in Kazakhstan, when
suddenly misfortune struck again.
        On the night of March 22nd 2013, my youngest son being only 8 months old, while in the
line of duty, I fell victim to an assault by two very inebriated and aggressive knife-wielding
criminals. While defending myself, one of the attackers suffered a knife wound (received from
their own knife) and consequently expired at the hospital. This led to my indictment for pre-
meditated murder and in spite of many contradictions and direct evidence of my innocence, the
court biased towards the prosecution, sentenced me to seven years of imprisonment at a
maximum-security facility.
       I found myself deeply depressed while incarcerated, deprived of being able to support
and care for my wife, children and elderly parents, I put my trust in God and prayer.
        Nevertheless, my family members did not accept this judicial injustice and via the
internet reached out for public support detailing my situation.
        One of the first to respond to our cry for help was Maria Butina. She expressed an interest
in my story, thoroughly reviewed the situation, evaluated the available evidence and dispatched
press releases to all available mass media outlets. She personally organized rallies and protests in
my support, which caused my friends and relatives to be amazed by the vast number of our
fellow citizens that decided to not remain indifferent toward our plight of grief. Due to the civil
uproar, the public sector responded strongly, which in turn caused the Court of Appeals to




                                            Attach. at 37
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 39 of 99



review my case, set aside the previous verdict and grant my acquittal. This became our mutual
victory and triumph of justice!
        To a large degree, all these accomplishments were due mainly to Maria and her civil
activity, stance in life and her intolerance for injustice and lawlessness within the realms of
authority. She literally yanked me out of illegal detention and reunited me with my family and
children. For the first time in my life, I encountered such a selfless and devoted individual,
committed to rescuing people, like myself and others completely unknown to her, by
understanding their problems, offering them empathy, support and assistance.
        I am at a loss for words to describe the degree, to which I am grateful to Maria for her
priceless efforts in her role as a civil rights activist, but I can describe how valuable this help was
for me, for those dear to me and for those many Russian citizens that Maria’s efforts helped.
These were numerous individual lives that could have been crossed out by the mere stroke of a
pen and therefore, possibly further affect hundreds of their close friends and relatives.
        Your honor, esteemed Tanya Chutkan, I learned from mass media sources that Maria
Butina was arrested in the USA for the suspicion of violating USA law. Being familiar with
Marias’ deeds and activities, I am convinced that if she did indeed violate the law, then it could
only have been due to her not knowing the subtleties of your country’s laws. Anyone who has
known or has interacted with Maria believes her to be a law-abiding individual that closely takes
to heart any injustice.
        In 2016, I personally met Maria in Moscow, previously having only been in touch by
telephone or the internet, at an event held by a public organization called the “Right to Arms”
and can describe my first impressions after making her acquaintance; this is an amazingly
energetic and positive person who quite literally charges you up with her optimistic energy. After
interacting with her, it becomes much simpler to resolve problems that seemed previously
unresolvable and future prospects shine brighter for many activities. Maria is a born public
leader, the life of any crowd, a dependable friend, associate and put quite simply, a marvelous
person.
        Your honor, esteemed Tanya Chutkan, I pray to the Lord and believe that you will
thoroughly, in detail review all the circumstances surrounding the charges Maria Butina is facing
in her case and that you will render a just decision that will not deprive Maria of her freedom. I
am confident that she will properly appraise your decision and make the right conclusion.


2019.01.16
With respect and hope,                 [Signature]             Kostyrin Evgeni Nikolaivich




                                            Attach. at 38
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 40 of 99




                           Attach. at 39
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 41 of 99




                           Attach. at 40
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 42 of 99




                           Attach. at 41
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 43 of 99




                           Attach. at 42
      Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 44 of 99



During all her activities, Maria Butina never violated any RF laws and would
always call on those around her, to not break any RF laws. During trips abroad, she
would always warn organization members about strictly adhering to the laws of the
country of their travel.
When Maria Butina began her studies at the university in the USA, she was very
happy about receiving a good and prestigious education. I would call her from time
to time.
Maria sent me photographs of the graduation ceremony and her receiving an
honors diploma. She was very happy about being able to tackle such a complex
university program.
Respectfully, The Honorable Tanya Chutkan, I believe that Maria during her stay
in the USA, did not intend to cause any harm, what so ever, to the interests of the
USA or to deliberately violate the laws of the USA; she is not that type of person.
Do not be severe with her.


_________________________________________ Igor Zajtsev




                                    Attach. at 43
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 45 of 99




                           Attach. at 44
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 46 of 99




                           Attach. at 45
     Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 47 of 99
>bfS&B>/fNQV::f\Q>c\Q>:&A:f/f>N7/-/2f5/VNVNf
=NHN>f:+NN:2>&B?2:f20:f\Q>OXL:f
,NV:f.:Qfc2:f\N=2c\&A:f:fcS>cff8>Q=2>2f%fN:fOXM:f
NS>?fQ::fS3Nf-/>2f\N&BcS2?fbNQNI>>ff\Q>=2/>fNQ:N:>f f>Cf
\>Q/S>=+f:;&"
f
.:Qf\Q(B:&B:f->f1/3/[:Uff`>Q>-/fQcS>f'/-:ff
/2&"S>-f:fPYM:fNS>?f=S:2*:fT2Nf-/V&B:f2:+fbNQNJNf//2?f3:+cZNf
&"/9)/f]QN[:--9fdf>Q2>3:	f
8::>-:f4@>fNKNW:<E>f4:Kc:f@_^D:Kff>Q!/ff3/fS3Nf.:Qf/fQ>6f
\Q>?:ff $f>f->&B:f:->Q>Ff:>2f+:+/F&Nfe>Qf
2>Q>=:-f%f9-?AG&A>/f:RcI:3?f:+/N:2>&B?3/f%fN:f>f2:+NCf
S>'/>+
f
>fc?2>f >CfNS>?f5/V	f



            
            	 
 #VNQ?f:Ca>




                                   Attach. at 46
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 48 of 99



                                             VERDICT
                                BAR ASSOCIATION OF ATTORNEYS




Honorable Tanya Chutkan
United States District Court for the
District of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001


                              Dear Madam Judge!
       The Bar Association “VERDICT” has worked with the Organization “Right to Arms”,
led by Maria Butina, for several years. I met with Maria on numerous occasions.
       I can describe her as someone not indifferent to the misfortunes of others, selflessly
helping those persons who are the subject of wrongful criminal prosecution. Thanks to the efforts
of Maria rallying the attention of mass media, arranging for legal assistance and extending moral
support, breakthroughs occurred in certain cases.
        Additionally, Maria is an excellent organizer. On numerous occasions, I attended events
that she organized. On occasion, my family members would also attend.
        On more than one occasion, Maria invited some of our attorneys to lecture to members of
her organization on the subject of how to conduct oneself in circumstances of self-defense as a
last resort.
       Maria is one of the authors of the “My Home is My Castle” initiative. This initiative
focused on the introduction of legislative change in order to amend application of the law
regarding individuals able to repel an assault and defend themselves against persons with
criminal intent.
         I can state from personal experience that Maria is a very tactful, well-mannered and kind
individual. These qualities are evident not only during her interactions with me, but also during
her interactions with others. Furthermore, Maria shows initiative, is honest, responsible and is an
open person. She always fulfills all her promises and responsibilities, finishing everything she
initiates.
      I consider Maria an individual beneficial to society. I believe that she is capable of doing
much additional good and many worthwhile deeds.




                                           Attach. at 47
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 49 of 99



      I was astonished to learn through mass-media that Maria was being accused of
committing criminal acts, knowing fully well, that she was always a very law abiding individual.
        I am fully confident that there was no malicious intent in her actions to bring any harm to
the United States of America. I presume, that quite simply, Maria was not aware of any local
laws forbidding activity as an unregistered foreign agent, especially in light of the fact, that no
similar law exists in our Russian criminal legislation.
       I plead that you take into account the above-referenced facts and relieve Maria Butina of
any punishment or, at the very least, apply the bare possible minimum.


2018/12/19                            {Circumscription Stamp}
               {*RF Ministry of Justice*Chamber of Attorneys*City of Moscow*}
                      {*Bar Association of Moscow Attorneys “VERDICT”*}
President Moscow Bar Association
of Attorneys “VERDICT”                       [Signature]                    A.V. Parshin




                                           Attach. at 48
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 50 of 99




                           Attach. at 49
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 51 of 99




                           Attach. at 50
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 52 of 99




                           Attach. at 51
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 53 of 99



be a good orator. Being very literate, convincingly well spoken, with skillful gesturing and
quotes at hand, allowed her to make her point and be persuasive in her position. In her academic
group, Maria was a generator of ideas and knew how to find unconventional solutions in
problematic situations. She is not afraid of taking on responsibility in critically complex
situations and logically goes the entire distance up until the end.

       [Signature]           Candidate of Historical Sciences, Professor Elena V. Pritchina




                                          Attach. at 52
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 54 of 99




                           Attach. at 53
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 55 of 99




                           Attach. at 54
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 56 of 99




                           Attach. at 55
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 57 of 99



       MINISTRY OF SCIENCE AND HIGHER EDUCATION OF THE RUSSIAN
                                  FEDERATION
           Federal Government Budgetary Institution for Higher Education
                              "Altai State University"
          Department of Mass Communication, Philology and Political Science

       13 December 2018
       Dr., Head of the Political Science
       Department Yaroslava Y. Shashkova
       Russian Federation,
       Altai Region, Barnaul,



       Dear The Honorable Tanya Chutkan,

         I, Yaroslava Shashkova, have been working at the Altai State University Department of
Political Science starting back in 1995, then in 2011, I headed up the Political Science
postgraduate program and then as of 2013, I became the Head of the Department of Political
Science. I have known Maria Butina as a student since 2005, when she initially joined our
department and then later on, as one of my first post-graduate students.
         During Maria's studies at the university, I taught the curriculum related to the analysis
and management of political processes - “Political Analysis”, “Political Management”, “Political
Parties and Party Systems” and in addition, I managed practical training programs. Therefore,
from my observation, Masha always stood out and was unlike any of the other students in her
class. From the start of her student studies, she expressed an active interest in not only the theory
of politics, but also in real politics, participating in various projects and research studies related
to political processes on the regional and municipal levels. For that reason, during my classes,
Maria showed herself to be not only an attentive, interested listener, but also an active,
competent disputant eager to understand the material at hand, thereby making her capable of
applying her knowledge and acquired skills to political practice. Simultaneously, she
successfully mastered theoretical disciplines, read profusely, and timely fulfilled all her assigned
tasks, thereby qualifying her to graduate from the university with honors. Past public work
involvement, efforts at self-improvement, developed self-confidence, the ability to carry oneself
in public, speak publicly and lead discussions facilitated her learning pursuits. She was often the
first speaker at seminars, representing the group position at various public and faculty events,
such as scientific student conferences, “Political Scientist Day”, “Student Welcome Orientation”,
etc.
         An important moment in Maria’s life was her election to the Altai Regional Public
Chamber, which not only developed her ability to do public work for society, but also
strengthened her role as a citizen activist, allowing her to become, without exaggeration, a public
figure at the regional level. The work of the Public Chamber during that period was not very well
organized, and Maria voluntarily, pro bono, stepped into the role of Chamber Press Secretary.




                                            Attach. at 56
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 58 of 99



She facilitated the organization’s inclusion into the information and media segments of the
region by creating and maintaining the Public Chamber web site and by defining its information
policy. Finding the time for everything and successfully pursuing her studies back in those years
was due to Maria’s sense of purpose, high energy, efficiency and capacity for work. These traits
then became integral features of her character.
         I was not Maria's supervisor during her student days, but she often sought advice from
me on issues concerning the Public Chamber and on the empirical segment of her thesis, which
also, again, touched upon the Public Chamber. Moreover, I was impressed by her level of
responsibility, expressed interest and unconventional approach towards matters. She always
responded to requests; if she took something on, she always completed it and was grateful for
any assistance extended along the way.
         In this regard, I would like to highlight some of Maria’s human qualities such as gratitude
and loyalty. During the period her of postgraduate studies, while living in Moscow and in the
USA, she always made an effort, either in person or online, to participate in university events
and work with prospective student applicants. In addition, she always put emphasis on and took
pride in the fact that she was a graduate of Altai State University, Faculty of Political Sciences.
Furthermore, she always expressed gratitude to all her teachers.
         In 2011, I began closely communicating with Maria, after she enrolled in the graduate
program and at which she studied until 2015. The subject of her dissertation was on socio-
political issues and in part on mono-problematic movements in the modern world. During this
period, she re-located to Moscow, where she continued her public activity, establishing and
heading the movement “Right to Arms”. However, this did not hinder our interaction in person
or online. The already previously mentioned character traits possessed by Maria, such as
intellect, responsibility, dedication and efficiency, fully blossomed while she worked on her
dissertation. Masha read profusely and began to participate in All-Russian and international
scientific conferences. While in attendance, she was always at the networking center of
communications, seeking interaction and discussion on the topics concerning her scientific work
with well-known political scientists, experts and young scientists.
          Preparations for the thesis required the gathering of empirical data, especially on the
activities of mono-problematic social movements abroad and the role they play in the political
process of individual countries. This necessitated and required foreign travel and contact with
representatives of these movements. Following this effort, Maria prepared a draft of her Ph.D
thesis and after our review and discussion; the necessary elements for finalizing the dissertation
we determined to be the addition of modern literature and empirical material.
         Overall, I can say, that for me, Maria is a model “self-made” public figure, intelligent,
hard-working, decent individual and finally a professional, whom I would like to see among the
teaching staff of our department and university.
        Therefore, your Honor, Dear The Honorable Tanya Chutkan, I appeal to you with the
hope that the High Court in your image will demonstrate humanism, due understanding and
leniency to my student Maria Butina.

Doctor of Political Science, Head of the Department of Political ScienceYaroslav Y. Shashkova
                                      [Signature]




                                           Attach. at 57
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 59 of 99




                           Attach. at 58
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 60 of 99




                           Attach. at 59
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 61 of 99




                           Attach. at 60
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 62 of 99




                           Attach. at 61
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 63 of 99




                           Attach. at 62
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 64 of 99




                           Attach. at 63
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 65 of 99



        'HFHPEHU 
       'U 3URI 9\DFKHVODY $ 'RO]KLNRY
       5XVVLDQ )HGHUDWLRQ




       'HDU 7KH +RQRUDEOH 7DQ\D &KXWNDQ

        , DP 9\DFKHVODY 'RO]KLNRY D SURIHVVRU RI SROLWLFDO KLVWRU\ DW $OWDL 6WDWH 8QLYHUVLW\ WKH
YHQXH ZKHUH 0DULD %XWLQD UHFHLYHG KHU ILUVW DFDGHPLF GHJUHH ZLWK P\ GLUHFW SDUWLFLSDWLRQ +HU
GHYHORSPHQW DV D SHUVRQD D SXEOLF ILJXUH DQG D SURIHVVLRQDO SROLWLFDO H[SHUW PRVW FHUWDLQO\
SDUWO\ UHIOHFWV P\ PRGHVW LQSXW
         $W WKH YHU\ RQVHW RI 0DULD
V HGXFDWLRQ LQ WKH VFKRRO RI SROLWLFDO VFLHQFH DW RXU XQLYHUVLW\
DQG WKHQ XSRQ KHU UHFHLYLQJ WKH KRQRUV GLSORPD VKH GHVHUYHGO\ HDUQHG , QRWLFHG JUHDW SRWHQWLDO
IRU KHU IXWXUH 2YHU WKH FRXUVH RI KHU HGXFDWLRQ VKH DOZD\V VKRZHG D UHPDUNDEOH FDSDFLW\ IRU
OHDUQLQJ DQG GLVWLQJXLVKHG KHUVHOI IURP WKH RWKHU VWXGHQWV E\ KHU DPSOLILHG DFWLYLW\
FRQVFLHQWLRXVQHVV DQG GHGLFDWLRQ
        8S XQWLO WKH SUHVHQW 0DULD KDV JUHDW VWDWXUH DPRQJVW QRW RQO\ KHU FODVVPDWHV DQG VWXGHQW
FRPPXQLW\ EXW DOVR DPRQJVW P\ SDVW DQG SUHVHQW FROOHDJXHV 7KLV ZDV QRW PHUHO\ E\ FKDQFH
EXW EHFDXVH VKH ZDV ERUQ ZLWK UHPDUNDEOH KXPDQ DWWULEXWHV DQG OHDGHUVKLS VNLOOV ,Q IDFW DV ,
QRWLFHG IURP WKH RQVHW VKH SRVVHVVHV WKH UDUH DWWULEXWH RI ZLQQLQJ WKH KHDUWV DQG PLQGV RI
GLYHUVH JURXSV RI SHRSOH ,Q DGGLWLRQ DV RQH RI KHU SDVW XQLYHUVLW\ WHDFKHUV DQG JRLQJ EDFN WR WKH
GD\V ZKHQ ZH ZRXOG VHH HDFK RWKHU PRUH RIWHQ , HQWHUWDLQ DQG FKHULVK WKH PRVW SOHDVDQW DQG
IRQG PHPRULHV RI KHU (YHQ DIWHU 0DULD PRYHG WR 0RVFRZ DQG WKHQ WKH 86$ ZH FRQWLQXHG WR
PDLQWDLQ RXU IULHQGVKLS RQO\ DW WKLV SRLQW IRU WKH PRVW SDUW YLD )DFHERRN
         , SDLG FORVH DWWHQWLRQ WR KHU YHU\ QRWLFHDEOH VZLIW DVFHQW DV D SXEOLF DFWLYLVW DQG UROH DV
RQH RI WKH OHDGHUV RI WKH ³5LJKW WR $UPV´ PRYHPHQW DFWLYLW\ PXFK RI ZKLFK , VXSSRUW , WKLQN
WKDW WKLV URPDQWLFL]HG IDVFLQDWLRQ ZLWK $PHULFDQ FXOWXUH SOD\HG VRPHZKDW RI D ³FUXHO MRNH´ RQ
0DULD¶V SHUVRQDO IDWH
         ,Q DGGLWLRQ , VKRXOG DGG WKDW IRU WKH ORQJHVW WLPH VKH KDG DQ LQIDWXDWLRQ ZLWK UHDO SROLWLFV
DQG GHPRFUDF\ LQ WKH 8QLWHG 6WDWHV RI $PHULFD DQG LWV KLVWRULFDOO\ ULFK URRWV DQG GHYHORSHG
WUDGLWLRQV , WKLQN WKDW 0DULD
V GHFLVLRQ WR FRQWLQXH KHU HGXFDWLRQ DW DQ $PHULFDQ LQVWHDG RI D
5XVVLDQ XQLYHUVLW\ ZDV SDUWO\ PRWLYDWHG E\ VXFK EHOLHIV ,Q DQ\ HYHQW VKH ZDV JXLGHG E\ WKHVH
VRPHZKDW LGHDOL]HG EHOLHIV DERXW \RXU FRXQWU\ 2Q WKH RWKHU KDQG XQFRQVFLHQWLRXV SROLWLFLDQV
PLJKW KDYH H[SORLWHG WKRVH EHOLHIV
        <RXU KRQRU 'HDU 7KH +RQRUDEOH 7DQ\D &KXWNDQ , DSSHDO WR \RX LQ WKH KRSH WKDW \RX
ZLOO EH JXLGHG LQ WKH FDVH RI P\ \RXQJ FRXQWU\ZRPDQ 0DULD %XWLQD QRW RQO\ E\ WKH UDWLRQDOLW\
RI WKH OHJDO JXLGHOLQHV EXW DOVR E\ XQLYHUVDO SULQFLSOHV RI KXPDQLW\ MXVWLFH DQG OHQLHQF\
        , EHOLHYH WKH KLJK FRXUW LQ \RXU LPDJH ZLOO VKRZ EHQHYROHQFH WDNLQJ LQWR DFFRXQW P\
YHU\ SHUVRQDO REVHUYDWLRQV ZLWK GXH XQGHUVWDQGLQJ

       [Signature]                                     'RFWRU 3URIHVVRU 9\DFKHVODY $ 'RO]KLNRY




                                            Attach. at 64
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 66 of 99




                           Attach. at 65
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 67 of 99




                           Attach. at 66
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 68 of 99



Honorable Tanya Chutkan
United States District Court for the District of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001
                         LETTER IN SUPPORT OF MARIA BUTINA
                         ADDRESSED TO THE AMERICAN COURT

                                            Dear Judge!

         I, Konstantin Emeshin reside in Barnaul, the place with which I have had a bond
throughout my entire life and from where I embarked on my journey from being a student at the
Altai Medical University to a graduate studies, associate professor and then provost. In 1984, I
founded and headed the “Research Center for the Integration of Health Care Information
Systems and the Training of Future Physicians”, which eventually evolved into the U.S.S.R.'s
first “Preventive Health Care Center”. During, 1989-91, the years of turbulent change in the
U.S.S.R., I was elected to the Regional Parliament ("Council of People's Deputies of the Altai
Region”), led the “Deputy Club” faction and since then, together with my medical
responsibilities, have actively participated in the political life of the new Russia, serving as an
aide to a Russian State Duma Deputy, I evolved into a political science expert.
       Having gone through the tumultuous years of political change during the nineties in
Russia, it became obvious to my colleagues and myself, that it was necessary to educate young
people on the new political realities confronting 21st century Russia. Specifically, an education
that is not limited to the lecture halls of the University, but instead, based and modeled on the
Altai Regional Parliament.
       Therefore, in the year 2000, at the behest of deputies, politicians and scientists of the Altai
University in Barnaul, the Altai regional public organization "School of Realpolitik” was formed
and designed to support young pro-active dynamic political scientists aspiring to prepare
themselves for future activism in public and political life.
       Enrollment at the "School of Realpolitik” commences annually during the month of
September.
       In September of 2005, Altai State University political science student Maria Butina joined
the "School of Realpolitik". Over the course of the academic year, she actively attended meetings
of all the factions, committees and sessions of the “Altai Regional Council of People's Deputies”,
interacting with deputies the entire time and upon completion, she received certification as a
"Deputy Aide”.
       Due to Maria exhibiting leadership qualities, in September of 2006, the participants of the
"School of Realpolitik” elected Maria Butina as the coordinator of the group that prepares deputy
aides. Retaining this position for 3 years, she was able to assemble a group of young activists.
       In 2008, during an Altai regional public affairs session, Maria Butina was elected to the
public chamber of the Altai Region, 2nd convocation. I was the executive chamber secretary and
Maria headed the chamber information center. The information center, under the leadership of
Maria, initiated many public events in the Altai region. Maria organized a wide range of
roundtable discussions and for the first time, the Altai region reported on the status of civil
society for the years 2008 and 2009. Simultaneously, Maria pursued a number of human rights
projects. She successfully helped a group of citizens defrauded of their share in the construction
of an apartment building located on Kutuzov Street in Barnaul. At the same time, Maria




                                            Attach. at 67
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 69 of 99




                           Attach. at 68
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 70 of 99




                           Attach. at 69
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 71 of 99

 Honorable Tanya Chutkan
 United States District Court for the District of Columbia
 333 Constitution Avenue N.W.
 Washington D.C. 20001




                           ПИСЬМО ПОДДЕРЖКИ МАРИИ БУТИНОЙ
                             В АДРЕС АМЕРИКАНСКОГО СУДА

                                          Уважаемая судья !

      Я, Константин Емешин, живу в Барнауле, с которым связана вся моя жизнь и я прошел
путь от студента Алтайского медицинского университета, до аспиранта, доцента и проректора . В
1984 году создал и возглавил научный центр по внедрению информационных систем в
здравоохранении и обучении будущих врачей, который перерос в первый в СССР центр
«Медицинской профилактики». В 1989-91 годы – годы бурных перемен в СССР, был избран
депутатом регионального парламента («Алтайский краевой Совет народных депутатов»),
возглавлял фракцию «Депутатский клуб» и с тех пор наряду с врачебной деятельностью активно
участвую в политической жизни новой России, и являлся помощником депутата
Государственной Думы России, став одновременно и экспертом в области политологии.
      Пережив бурные годы политических перемен в России 90-х годов, для меня и моих коллег
депутатов, стала очевидна необходимость обучения молодежи новым политическим реалиям
России 21-го века, причем обучение не столько в аудиториях университета, сколько на базе
парламента Алтайского края.
      Поэтому по инициативе депутатов, политиков и ученых Алтайского университета в
Барнауле в 2000 году была создана Алтайская краевая общественная организация «Школа
реальной политики», которая была призвана поддерживать активных молодых политологов,
которые занимают активную жизненную позицию и хотят подготовить себя для будущей
активной общественной и политической жизни.
      Набор для обучения в «Школе реальной политики» осуществляется ежегодно в сентябре
месяце.
      В сентябре 2005 года в «Школу реальной политики» пришла для обучения студентка
политолог Алтайского государственного университета Мария Бутина. В течение учебного года
она активно посещала заседания всех фракций и комитетов, сессии Алтайского краевого Совета
народных депутатов, взаимодействовала с депутатами и по окончанию получила сертификат
«Помощник депутата».
      Поскольку Мария проявила лидерские качества, поэтому в сентябре 2006 год учащиеся
«Школы реальной политики» уже избрали Марию Бутину координатором группы подготовки
помощников депутата, и она оставалась координатором в течение 3-х лет, собрав вокруг себя
группу активной молодежи.
      В 2008 году на краевом собрании общественности Алтая Мария Бутина была избрана в
Общественную палату Алтайского края 2-го созыва. Я в этой палате был Исполнительным
секретарем, а Мария – руководителем информационного центра палаты. Информационный центр
под руководством Мария стал инициатором многих общественных мероприятий в Алтайском
крае. Так Мария организовала целый спектр круглых столов и впервые в Алтайском крае были
подготовлены Доклады о состоянии гражданского общества за 2008, 2009 годы. Одновременно
Мария выполняла и ряд правозащитных проектов. Так она успешно помогла группе граждан,
которые были обмануты при долевом строительстве дома в Барнауле на лице Кутузова.
Одновременно Мария продолжала взаимодействовать с депутатским корпусом и проводить
экспертизу законопроектов Алтайского края. Особенно мне запомнилась принципиальность
Марии, когда она провела экспертизу Закона Алтайского края «О противодействии коррупции»



                                             Attach. at 70
      Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 72 of 99

и обнаружила три коррупциогенных фактора в самом тексте Закона. Мария напрямую вышла на
дискуссию с председателем комитета, курирующего этот закон, и ее позиция была учтена и
реализована.
     Мария не только активно работала в Алтайском крае, но и после посещения российского
молодежного форума на Селигере стала известна и на российском уровне, поэтому и была
приглашена для реализации общественных проектов в Москву, где я уже с ней взаимодействовал
на площадках Общероссийского Гражданского Форума и площадках Общественной палаты
России (Красноярск, 2011 год).
     Мне было приятно, что моя ученица Мария Бутина активно вошла в федеральные проекты
и сумела наладить коммуникации с общественниками многих регионов России.
     Вполне логично, что получив опыт работы на уровне России, она заинтересовалась
международными проектами и решила пройти обучение в США. Ещё в «Школе реальной
политики» я старался донести Марии и всем своим ученикам, что им необходимо иметь большее
общение с чиновниками, депутатами, экспертами – всеми от кого зависит принятие
политических решений. С учетом многих положительных личностных качеств Марии –
коммуникабельности, эрудированности, инициативности, доброжелательности к людям ей
удавалось иметь большой круг знакомств. Впоследствии Мария мне сообщала мне, что она,
взаимодействуя с широким кругом международных экспертов, увлеченно изучает их опыт
общественной деятельности.
     16 июля 2018 года вдруг я узнаю о задержании Бутиной Марии в США. Это было для меня
полной неожиданностью, хотя и стало понятно, что доброта и широкий круг общений, к
которому привыкла Мария в России, не совместимы с традициями в США, где для иностранного
гражданина это может быть признано как деятельность «иностранного агента».
     Поэтому я могу поручиться, что открытость и коммуникабельность, стремление к
справедливости у Марии, которые приняты в России, сыграли с ней злую шутку, поскольку в
США оказывается это не допустимо.
     Считаю, что Мария стремясь изучить опыт американских коллег, общаясь с ними, не могла
причинить какой-то урон стране пребывания.
     Поэтому, я прошу Вас уважаемая судья Tanya Chutkan, зная хорошо Марию Бутину могу
утверждать, что ее доброжелательные, заинтересованные порывы узнать новое, вряд ли можно
трактовать как «преступление». Я прошу Вас, принимая во внимание наличие многих
положительных черт характера Марии Бутиной, отсутствие у нее мотивов и намерений нарушить
законы США, принять справедливое решение не связанное с лишением ее свободы.


     12.12.2018 г.

     Основатель АКОО «Школа реальной политики»,
     Исполнительный секретарь Общественной палаты Алтайского края 2-го созыва,
     Эксперт Общероссийского Гражданского Форума.

    Кандидат медицинских наук, доцент                                 Константин Емешин




     Тел.
     E-mail:




                                        Attach. at 71
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 73 of 99



19 December, 2018
Ph.D., Pr. Natalia A. Zauseva




       Dear The Honorable Tanya Chutkan,

I write this letter to you in defense of Maria Butina. I am Zauseva, Natalia Aleksandrovna,
associate professor and faculty member at the Altai State University School of Political Science
from which Maria Butina graduated in 2010. I became closely acquainted with Masha during her
third year of study while teaching a curriculum that specifically began at that stage. However,
prior to our acquaintance, I had already heard about Masha being a very dynamic student, who
had practically from the onset of her education, been involved in public work. Very often, when
a student becomes involved in public activity, they tend to dedicate less time to the educational
process, which might interfere with their ability to fully comprehend their intended course of
study. However, in Masha’s case, the situation turned out to be quite the reverse, her public-
social work (responsibilities as senior class leader, pursuits at the “School of Real Politics”, etc.)
did not hinder her preparedness and success for learning what so ever.

During workshops in political philosophy, Maria, not only demonstrated a knowledge and
command of the issues and problems under discussion, but also possessed a grasp for critical
thinking that distinguished her from many of her student peers. In the ensuing discussions
surrounding current events, she would, on occasion disagree with the generally accepted or status
quo position. She would often base her opinion and stance on practical experience acquired from
her involvement in public activity, having addressed and solved problems. Her presentations,
always welcomed by the other students, made her arguments all the more difficult to repudiate.
Today, it would be difficult to say whether this was a direct result of her role in the student-
debate club or was actually due to her genuine fascination with politics and its problems.

Over the course of studying democracy, Maria possessed her own personal opinion regarding
various aspects of implementing democratic institutions abroad and in Russia. Her opinions on
challenges faced by democracy in the modern world seemed to have been be more “adult” like,
then those of her student peers, and were more rooted in the essence of the problem. Generally,
at this age, students judge democratic issues based on “hearsay” or by just repeating the opinion
of others. Certainly, this was not the case with Maria. Specifically, she was not afraid of asking
difficult pointed questions or giving unconventional responses. I remember her intellectual
inquisitiveness and her expressed desire to find answers, through discussion, to pending
questions. During her fourth year of study, Maria’s intensive efforts focused more on practical
political policy and resulted in her developing a deeper understanding of the issues confronting
politics.




                                            Attach. at 72
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 74 of 99



It was common to encounter Maria at numerous faculty functions and, more often than not, in the
role as one of the organizers, always with a smile, optimistic and as a highly motivated student.

After graduation, I saw her on a several occasions at the university, where she enthusiastically
described her undertaken public endeavors and left me with the distinct impression of her being
completely immersed in her pursuits. I was not surprised to see Maria at the Political Studies
Congress, held in Moscow during the fall of 2012. To be exact, she saw us, her teachers and
came over to reminisce with us in conversation. Frequently encountering past graduates, I have
never heard any unflattering comments regarding Maria, on the contrary, I believe many fellow
students take pride in such an alumna.

Associate professor at the Altai State University
School of Political Science                         [Signature]    N.A. Zauseva




                                          Attach. at 73
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 75 of 99




                           Attach. at 74
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 76 of 99




                           Attach. at 75
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 77 of 99




                           Attach. at 76
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 78 of 99




Honorable Tanya Chutkan
United States District Court for the District of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001

               Good day, respected Madam Judge Tanya Chutkan!

         My name is Vladimir; I am a fellow student and friend of Maria’s.
         During her studies, as a freshman, Masha stood out from her peers with her passion for
knowledge, her drive for self-realization and search for truth in all her endeavors. Her pursuit of
knowledge was always an impressive and motivational force for others and myself to pursue self-
improvement.
         Indeed, it was her thirst for knowledge and the opportunity to develop as an individual that
brought Maria to the USA, where she fulfilled her dream of studying at a prestigious educational
facility! Specifically, she studied intensely and exerted herself to the max! During the moments
that I was able to communicate with her, the lack of free time and a busy class schedule were
always an issue. Large volumes of specialized English language publications required the use of a
dictionary in order to translate and learn all the terminology! She would study day and night. Only
through her perseverance was she able to conclude her studies, even sacrificing seeing her
relatives for a couple of years! She was extremely happy upon receiving her cherished diploma! I
still have her graduation photograph in my telephone memory which shows that radiant and joyful
moment!
         From the beginning of her journey, Maria was always an advocate for liberal and
democratic values, which in our reality does not evoke support from our society, to say the least!
Constantly encountering resistance, Maria always tried to change the system instead of becoming
a part of it! She found herself at the development dawn of civil society and its institutions, taught
university students and even succeeded in running her own small business!
         Together with her convictions, Maria pursued a dream that would bring our people and
countries closer together in spite of the system and the politicians. She was convinced that
historical antagonisms would forever be shed, that we could all bountifully co-exist and build a
future together! Her motives, in spite of any attempts by anyone to show or prove anything to the
contrary, were always directed at achieving understanding in society, bettering things in my
country using the USA as a model and, as odd as it may seem, to only set and pursue positive
goals! Probably, from all aspects, this was utopian and was not destined to occur…
         Your Honor, this letter is not an attempt to pressure or manipulate, but instead a request to
not strip Maria of her belief in ideals, truth, freedom and democracy.
         I appeal to you, in your role as an experienced specialist, in my hope for justice and
Maria’s early release.
         I thank you for your attention and time!

Dortman V.V.                   [Signature]             18.12.2018




                                             Attach. at 77
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 79 of 99




                           Attach. at 78
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 80 of 99




                           Attach. at 79
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 81 of 99



       Honorable Tanya Chutkan
       United States District Court for the District of Columbia
       333Constitution Avenue N.W.
       Washington D.C. 20001

       Dear Madam Judge!

         I am Maria Butina’s best friend. We have known each other in excess of twenty years and
our friendship bond is of such strength, that we consider ourselves brother and sister. Neither
time, nor distance ever hindered our friendship.
         We met in school, studied together in the same grade and surprisingly found much in
common. Maria was always honest and sincere and specifically, that is what drew me to her. I
value these qualities in friendships very much.
         Maria had a positive impact on all aspects of my life. She always helped me with my
studies, clarified subject matter that I had difficulty grasping and woke me up in the mornings (I
really enjoy sleeping and this has been an issue for me in life).
         When it came time to pursue our education at an institution of higher learning, we both
chose the same university, applied to the same faculty and spent all our available free time
preparing for the entrance exams together. However, because of pressure from my parents, things
played out differently and I attended a university in a different city. At the time, I was very
concerned that my departure might affect our friendship, but later on, I realized that my worries
were unfounded and that ultimately, we continued to stay in touch, giving each other advice,
sharing secrets and supporting each other in everything. We did not see each other often, but
spoke on almost a daily basis.
         At the university, I met a girl and most likely, only thanks to Masha’s advice, won her
heart and then her as my wife. That is why, when I invited Masha to my wedding, I had no doubt
that she would find the time to make the trip from America to Siberia. I worked nights, which
allowed us to spend a lot time on the phone talking to each other. I was aware of the fact that her
university studies in Washington were not easy and therefore required that she spend a lot of
time studying at the library. Therefore, I was very pleased that she was able to attend. At that
time, it was the first occasion we had to see each other in more than over a year, but we
interacted as though we had not been apart for even a minute. At the wedding, her speech was
very touching to me, because only she knew the effort it took me to get to this point and how
important this moment was for me. At the wedding reception, she was one of the liveliest guests
present, charging everyone up around her with a boost of good spirit. Anyway, regardless of her
needing to leave the next day, everyone expressed to me that Maria is genuinely a true friend to
me.
         When my wife and I found out that we were expecting a child, we unanimously decided
that Masha should be the child’s godmother, to which she happily consented. She did not just
idly await the scheduled christening date, but instead prepared earnestly in an effort to grasp the
essence of this ritual, its details and canons.




                                           Attach. at 80
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 82 of 99



        My son was two months old when he first met his future godmother to be. Back then, my
son had not had enough time to get used to being with his own grandfather and was very
suspicious of and on guard with strangers, but with Masha, they became friends unbelievably
fast. As soon as she took him into her arms, he began smiling, made goo-goo sounds and became
playful. Then, when she took out the Mickey Mouse she had brought along as a present and
began to speak in a mouse like voice, the little one became ecstatic. During the christening
ceremony, it was preferred that the infants be held by the birth parents, instead of by the
godparents, in order to create a calmer atmosphere for the children. Instead, Masha insisted that
she would be able to handle him herself and indeed, the little one peacefully fell asleep in her
arms and for the most part, slept through the entire ceremony. That day I saw a side of Masha I
had never previously seen, the look of sheer tenderness and happiness in her eyes. At that
moment, I came to realize that if something ever happens to us; my child would be in safe hands,
cared for and loved no less than by my wife and I.
        Since then, Masha never lapsed in remembering her godson, always inquiring at every
opportunity, how things were going for him and always expressing joy at all his little
accomplishments. She would constantly ask us to send her additional photographs. Masha
always sent gifts ahead of the holidays, so that we had enough time to pick them up at the post
office and then present them to our son. Every package contained a greeting card with heartfelt
wishes. In addition, she tried to select truly American items as gifts. For example, she bought a
Mickey Mouse for her godson at Disneyland and still to the present day, it is one of my sons’
favorite toys.
        Despite the frequent telephone conversations, I longed for live personal interaction with
Masha. I even began to give serious thought about moving to the USA, especially because living
in the United States was our mutual childhood dream. I, together with my wife and son
participated in the Green Card lottery on two separate occasions.
        Presently, my wife and I are awaiting our second child, truly hoping that Masha will be
able to visit as our guest this spring because we want to bestow the name Maria on our daughter
in her honor.
        Masha is a very sincere, full of life, kind and open individual that makes me proud to
have a friend like her. I am deeply concerned for my “little sister”, and hope that I will be able to
hug her in the nearest future.
        Respected Madam Judge Tanya Chutkan! I thank you for having read my letter in its
entirety. I hope the description of our friendship with Masha will allow you to see Maria from a
different perspective.

2018.12.15
Respectfully,                                 [Signature]             Evdokimov Oleg




                                            Attach. at 81
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 83 of 99




                           Attach. at 82
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 84 of 99




                             Attach. at 83
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 85 of 99




                             Attach. at 84
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 86 of 99




                             Attach. at 85
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 87 of 99




                           Attach. at 86
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 88 of 99




                           Attach. at 87
Case 1:18-cr-00218-TSC
Honorable Tanya Chutkan         Document 98-1 Filed 04/19/19 Page 89 of 99
United States District Court for the District of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001



Уважаемая госпожа судья!

     Я, кузен Марии Бутиной обращаюсь к Вам в надежде о помощи в защиту моей
кузины Марии, которая находится в настоящий момент в тюрьме г. Александрия округа
Колумбия США.
     О себе коротко сообщаю следующее: Мне 33 года. Я работаю в области энергетики,
стаж работы составляет 10 лет. Детей нет, не женат.
     16 июля 2018 года из СМИ я узнал об аресте Марии в США. Данная новость вызвала
у меня сильное сочувствие и сожаление к сестре.
      Мы воспитывались и росли вместе. Я очень хорошо знаю родителей и сестру Марии
Марину и со всей ответственностью могу сказать Вам, что они являются очень
порядочными людьми. Её родители дали своим детям очень хорошее воспитание,
образование, научили на собственном примере жить честно и позитивно, при этом быть
упорными и всегда добиваться поставленных целей.
     Мария всегда была очень целеустремлённым человеком, ставила перед собой
серьезные цели и старалась, во что бы то ни стало достичь их. Она очень много училась и
много работала в России. Затем решила продолжить свое образование в Америке.
Поскольку считала, что Америка самая благополучная и справедливая в отношении
талантливых людей страна. Учиться в Американском университете Марии было не просто.
Но благодаря своему уму, целеустремленности, как Вы знаете, Мария смогла закончить
университет с отличием. Во время учебы она старалась общаться с успешными людьми,
брать с них пример, чтобы понять как можно самой стать успешной. И эти люди шли ей
навстречу и общались с ней, лишь только потому, что с Марией общаться по-человечески
легко и приятно.
     Уважаемая судья! Я обращаюсь к Вам с просьбой не применять к Марии наказание,
связанное с лишением свободы. Я уверен, что моя кузина не совершала преднамеренных
действий и никогда не имела цели вмешиваться во внутриполитические дела Вашей
страны. В беседах со мной моя Мария много рассказывала об Америке, о культуре этой
страны, о людях, с которыми ей приходилось общаться. Ей нравилось там жить и учиться.
Мария приводила множество примеров трудолюбия и дисциплинированности
американцев. Да и сама Мария всегда была законопослушным гражданином своей страны.
Ее общение с людьми всегда было искренним и открытым. Видимо, как раз в силу этого, а
также ее молодости и напористости, зачастую граничившей с наивностью, произошли эти
события. То, что случилось с моей кузиной – ужасное недоразумение. Я в этом уверен.
Мне, молодому человеку, мужчине очень трудно представить как девушка, может
перенести все эти тяжелые испытания. Я очень беспокоюсь за ее здоровье. А еще я очень
скучаю, что ее нет рядом.
     Общения с Марией мне очень не хватает, и мне жаль, что все так сложилось, прошу
понять мои чувства.
     Спасибо, что прочитали моё письмо. Надеюсь, Вы примите правильное решение в
отношении моей любимой кузины Марии.


С уважением, кузен Марии Бутиной

Шаповалов Владимир Николаевич
Тел.




                                 Attach. at 88
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 90 of 99



Honorable Tanya Chutkan
United States District Court for the District of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001

Dear Madam Judge Tanya Chutkan!
         I, Stepurko, Andrei Viktorovich, born in 1963 and holding an advanced medical
education as a specialist “Psychotherapist, M.D.”, married and raising two sons, submit this
appeal to you. I am the author and organizer of numerous projects for the development of
spiritual potential and the formation of a healthy lifestyle for young people. In 2007–2008, I
served as President of the Rotary Club “Barnaul Capital Centennial”, which was the regional
office of “Rotary International” - an international non-governmental organization (NGO).
         In 2007, as head of the Rotary Club “Barnaul Capital Centennial” organization, I
appointed third-year Altai State University student, Maria Valerievna Butina to the voluntary
position of executive director. I knew Maria from social activities stemming from within the
framework of projects implemented by myself in regards to the formation of a healthy lifestyle
for young people. At a young age, she significantly stood out from the other team members in
her education, dedication, organizational abilities and strong leadership skills. With her direct
and active participation, the Rotary Club in Barnaul implemented a large-scale charity project for
the construction of eight multi-use athletic fields in various parts of the city, venues that held
many events to develop spiritual potential and promote a healthy lifestyle for young people.
         During the term of 2008-2010, the Altai Regional Public Youth Organization “ASU
League of Students” elected Maria Butina a member of the Altai Regional Public Chamber,
where she served as head of the Information Center. During this session of the Altai Regional
Public Chamber, I was the chairperson of the commission on education, culture and youth
affairs.
         Observing the development of my student Maria Butina as an individual, a public and
political figure, a good organizer and a law-abiding person, I can only express deep satisfaction
in the fact that my role in her development led to an excellent result. Maria is a worthy citizen of
her country.
         I kept in touch with Maria during her studies at the American University in Washington.
She gladly shared her impressions of living and studying in the USA, expressing respect for your
country, its culture and citizens.
         Dear Madam Judge Tanya Chutkan, I ask that you thoroughly and closely examine all the
circumstances surrounding the case of my student- Maria Butina. Knowing Maria very well, I am
confident that she could have only committed the offending accusations because of not being
thoroughly familiar with the legal legislation in your country and therefore, could not have
possibly perpetrated them intentionally. I appeal to you, not to render her a sentence involving
the deprivation of freedom. I think that she has already undergone sufficient punishment and I
am sure that she has already drawn the right conclusions.

01.22.2019
Respectfully, Stepurko A.V.                   [Signature]




                                           Attach. at 89
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 91 of 99




                           Attach. at 90
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 92 of 99
Honorable Tanya Chutkan
United States District Court for the District of Columbia
333 Constitution Avenue N.W.
Washington D.C. 20001


   Уважаемая госпожа судья Tanya Chutkan! К Вам обращается Степурко Андрей
Викторович, 1963 года рождения, имеющий высшее медицинское образование по
специальности «врач-психотерапевт», женат, воспитываю двоих сыновей. Я являюсь
автором и организатором множества проектов по развитию духовного потенциала и
формированию здорового образа жизни молодежи. В 2007–2008 гг. я занимал должность
Президента «Ротари клуба Столетия "Барнаул — Столица", который был региональным
представительством «Rotary International» — международной неправительственной
ассоциации.
    Исполнительным директором на общественных началах, в возглавляемую мною
организацию - «Ротари клуба Столетия "Барнаул — Столица", в 2007 году я назначил
студентку 3-го курса Алтайского государственного университета Бутину Марию
Валерьевну. Мария была мне известна по общественной деятельности в рамках
реализуемых мною проектов по формированию здорового образа жизни молодежи. В
столь молодом возрасте она значительно выделялась в коллективе своей
образованностью, целеустремленностью, организованностью, выраженными лидерскими
качествами. С ее непосредственным, активным участием «Ротари клубом» в Барнауле был
реализован крупный благотворительный проект по строительству 8-ми универсальных
спортивных площадок в разных частях города, проводилось множество мероприятий по
развитию духовного потенциала, формированию здорового образа жизни молодежи.
   На период с 2008-2010 гг от Алтайской краевой общественной молодежной
организации «Лига студентов АлтГУ» Бутина Мария была избрана членом Общественной
палаты Алтайского края, где исполняла обязанности руководителя Информационного
центра. В этом созыве Общественной палаты Алтайского края я являлся председателем
комиссии по образованию, культуре и делам молодежи.
   Наблюдая за становлением своей ученицы - Бутиной Марии как личности,
общественного и политического деятеля, хорошего организатора и законопослушного
человека я могу выразить лишь чувства глубокого удовлетворения в том, что мой вклад в
её воспитание привел к хорошему результату. Мария является достойным гражданином
своей страны.
   Я поддерживал связь с Марией и во время её учебы в Американском университете г.
Вашингтона. Она с удовольствием делилась своими впечатлениями о жизни и учебе в
США, выражала уважение к Вашей стране, её культуре и гражданам.


  Уважаемая госпожа судья Tanya Chutkan, я прошу Вас всесторонне и пристально
рассмотреть все обстоятельства дела моей ученицы – Бутиной Марии. Зная достаточно
хорошо Марию я уверен, что вменяемые ей правонарушения она могла совершить только
не зная в совершенстве законодательство Вашей страны и не могла сделать их
преднамеренно. Я прошу Вас не применять к ней наказание, связанное с лишением
свободы. Я думаю, что она уже понесла достаточное наказание и уверен, что уже сделала
правильные выводы.
22.01.2019 г.
С уважением, Степурко А.В.
Тел.


                                     Attach. at 91
       Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 93 of 99



       Honorable Tanya Chutkan
       United States District Court for the District of Columbia
       333 Constitution Avenue N.W.
       Washington D.C. 20001

       Dear respected madam judge!

         My name is Arina and I am best friends with Marina; Maria Butina’s sister. I know Maria
since birth. Our parents have been friends for the longest time and we all grew up together. On
our days off, we would either run around the courtyard or take trips to the countryside together
with both our families. My parents would always leave Marina and me, with Maria and my older
brother. In order to keep us busy, Masha would always think of various games for us to play. On
one occasion, Maria and my brother built us a huge labyrinth out of pillows and blankets
traversing the entire apartment through which we had to search for and find hidden keys. Maria
was constantly inventing something interesting and out of the ordinary. She was always on the
initiative, taking full responsibility for everything, looking out for Marina and me, protecting us
and teaching us on all sorts of topics. From childhood, Maria was not like everyone else and her
reasoning was very adult-like. Ever since childhood, she was interested in history and then, later
on she began to show an interest in politics. Maria even managed to become the director of the
school museum.
         Maria is one of the few individuals that our school is exceptionally proud of and all the
teachers would cite her as an example of a hardworking, extremely knowledgeable and pro-
active participant in all school activities. I always admired how smart and talented she was in
everything. She was never idle, always striving to accomplish all her goals and win. Maria
always encouraged us to think big, study hard and to do your best at everything. She is an
excellent leader and was able to accomplish much during her life. She is a good person,
kindhearted, responsive and always helping everyone. I love her and am very proud of her. That,
which happened to her is unthinkable. No one, that knows her, believes any of the things that are
being said about her. I only know that she always admired America. She expressed such
happiness when she was accepted by the American university. No one ever expected things to
end up the way they did. It is very difficult to listen to all the accusations and hear about her
treatment in jail. I cannot even imagine how difficult it must be for her to have spent half a year
imprisoned. She looks like a completely broken person, looking nothing like her usual self. I am
very concerned for her and hope that she can overcome this horror.
         I sincerely await Marias swift homecoming.
         Respected judge Tanya Chutkan, I ask that you be benevolent and not deprive Maria her
freedom.
         I thank you for your shown attention by having read my letter.

2018.12.17

Respectfully, Arina Kuznetsova               [Signature]




                                           Attach. at 92
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 94 of 99




                           Attach. at 93
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 95 of 99




                           Attach. at 94
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 96 of 99




                           Attach. at 95
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 97 of 99




                           Attach. at 96
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 98 of 99




                           Attach. at 97
Case 1:18-cr-00218-TSC Document 98-1 Filed 04/19/19 Page 99 of 99




                           Attach. at 98
